Gender equality programme (2001-2005)
The next item is the report (A5-0197/2002) by Mrs Figueiredo, on behalf of the Committee on Women's Rights and Equal Opportunities, on the application of the gender equality work programme (2001-2005) [2001/2266(INI)].
Mr President, Commissioner, ladies and gentlemen, despite the positive steps taken in the legislative area to promote equality between men and women, many shortcomings, inequalities and forms of discrimination still remain in the differing practices of the States Members, which must be resolved.
Following the adoption in 2000 of the Community framework strategy for equality between men and women and of the respective Community action programme for 2001 to 2005, there has been an effort to involve all Community policies and all Commission departments in this strategy, which has already produced some positive practical results. We need to go further, however. It is unacceptable, for example, that the Community institutions themselves, including the European Convention now running, comprise less than 20% women, in other words, an even lower percentage than that of the previous Convention drafting the Charter on Fundamental Rights.
It is particularly important that the implementation of the guidelines, directives, recommendations and resolutions aimed at the promotion of equality by the various Member States be monitored decisively in order to ensure that the decisions taken in the sphere of policy on equality of rights and opportunities are better implemented and that they are also effectively applied in national equal rights and opportunities policy.
For example, therefore, with regard to the objective set at the Lisbon Council of ensuring that 60% of women are part of the active population by 2010, it is reaffirmed that this target will only contribute to equality of opportunities for men and women if the majority have quality and properly paid jobs, stressing the importance of various forms and methods of training, and the establishment of a sufficient number of facilities for the care of children and dependent persons and by promoting diversification of the career choices open to girls.
Hence also the importance of the implementation of the Council recommendation of 31 March 1992. It is not enough for the Commission to say that it adopted the report on this implementation on 4 February 1998. Four years have now passed and we need to know the current state of play, focusing on the importance of establishing common indicators as regards childcare structures and the disparity in wages and other forms of income between men and women, by sector, with regard inter alia to atypical forms of work and part-time work.
It is equally important to insist on the conclusion of research on the causes and means adopted and to be adopted by the various Member States in order to combat the disparity in wages which still exists (of around 15% to 20%), despite the 1975 directive on equal treatment as regards pay. Precise quantitative and temporal objectives must also be included in the employment guidelines, which are already in the process of being revised, and the Commission must submit a report on the matter, specifically on the measures to be adopted.
There is also an urgent need to establish goals to be achieved in realistic and measurable stages in the fields of intervention envisaged in the Community framework strategy on gender equality, in order to ensure real practical progress in all areas, bearing in mind that there are still many infringements of legislation on equal treatment between men and women. With regard to the new directive being prepared on gender equality in sectors other than employment opportunities and which the Commission promised to submit before June, this must not be subject to any further delay. We must also insist on making improvements in line with other existing directives, specifically those concerning the safety and health at work of women who are pregnant, or have recently given birth or are breastfeeding and the equal treatment of men and women in legal and professional social security schemes.
The central issue is the need to work for the integration of the prospect of equality between men and women in economic guidelines, not least in the accession process, with a view to preventing any adverse effects on gender equality of the processes of privatisation, liberalisation and cuts in public expenditure in the social sectors, and we must reaffirm that quality public services are essential, and call for an increase in the budget allocation in the social sphere in order to prevent social exclusion and to combat trafficking in women.
Lastly, I wish to thank everyone who worked on drafting this report, and I am convinced that the success of the fight for equal opportunities for men and women, not least in political life and in decision-making bodies, depends also on the greater involvement and political will of us all, both men and women.
Mr President, Commissioner, I would like to thank Mrs Figueiredo for her work on the application of the gender equality work programme, since, as she has said and as we say continually in the Committee on Women's Rights and Equal Opportunities, we still need to carry on working to achieve equality in most fields, such as equal pay and equal opportunities, despite the fact that this Chamber constantly receives reports of all types covering a wide range of legislation. We need to continue with this work and to insist that the programme is complied with; we must be familiar with the data and possess better information on the implementation of the programme. It would be very helpful to our work if the data were given for each country. That is something we have asked for many times and which is crucial if the work is to be based on real data and if it is to be more effective.
As the report states, it is also important to achieve the objectives proposed at the Lisbon European Council, for women to represent 60% of the active population, not forgetting the significant number of women who work in small family-owned businesses, with no recognition of any kind for their work and with no social protection. That is a problem we should address in the near future, as the number of women in this situation in areas such as agriculture, fishing and small companies is highly significant. These are specific gender-related problems which arise in various fields, but which are extremely important. This report calls for a solution to be found.
Gender is also very important in terms of social exclusion and poverty. We should therefore welcome the fact that the Danish Presidency has included this in its programme in order to be able to make progress in solving these problems.
I also genuinely hope that the proposal for a directive on equality based on Article 13 of the Treaty will be presented here. I also hope that the establishment of the Institute for Equality between men and women, which I am pleased to see the feasibility report has already approved, will not be postponed.
Commissioner, on behalf of my Group I insist that this work must continue as quickly as possible.
The work programme 'Equal Opportunities' for the year 2002 is an excellent document. It effectively outlines the actions taken by the Commission and the strategy adopted. During a meeting of the Committee on Women's Rights and Equal Opportunities of this Parliament in April, Commissioner Diamantopoulou explained this strategy once again in the penetrating and convincing manner that is so characteristic of her. We very much appreciated the dialogue that was initiated at the time. I should particularly like to mention the initiative to develop policy within the gender dimension of foreign policy. The Commissioner might be able to inform us of the latest on this score.
On a more general note, it should be mentioned in my view that the European Commission is currently ahead in the way it tackles gender mainstreaming. Many a Member State, but also the European Parliament, could take a leaf out of its book.
I should like to single out a number of elements from the report by Mrs Figueiredo that is before us.
First of all, I should like to turn my attention to paragraph 3 of her report, the issue of the so-called 'Gender Institute', which is, by the way, a strange term on which we should be able to improve.
We learnt about the feasibility study on the subject of an Institute which collates and disseminates information, supports networks, and so on. In short, it fulfils a broker role, and the implication is that it could be useful to give women's issues a more political dimension in Europe and to support the professional content of our work. My question to the Commission is whether it shares this idea and would like to develop this further. Above all, would it like to ask Parliament for advice on this and if so, what is the timeframe it envisages? I am of the opinion that there are many people in the Committee on Women's Rights and Equal Opportunities who are keen on the idea of an Institute, but would first like to see more concrete plans on the table before they can give their final verdict. My question is therefore: will the Commission produce such a plan?
My second question pertains to paragraph 5. Can the Commission give assurances that it will draft a political analysis of the state of implementation by the Member States of the equal treatment acquis and of its intentions to amend this legislation, if necessary, or to start treaty inbox procedures?
Finally, I should like to echo the request already made by Mrs Avilés Perea, and ask when the Commission will now finally produce its draft directive on equal treatment for which we have been waiting an awfully long time?
Mr President, I should like to begin by thanking the Commissioner for carrying out such tireless work in this area. The outcome is not of course dependent upon the Commissioner for Equality alone. It is dependent to the very highest degree upon the whole of the Commission, and I am completely convinced that, in our present Commissioner, we have an extremely good spokesperson for equality. It is not so easy to get a programme such as this accepted, and the reason for that is clear enough, there being only five female Commissioners out of a total of twenty. We are all aware, then, that we are under the critical threshold for getting things through, so there is cause for thanking the Commissioner for being so indefatigable. If we are to criticise anyone, it is in any case not our Commissioner. Rather, it is the men in the Commission to whom we should be addressing our attention.
Having said that, I should also like to thank the rapporteur for the brilliant report she has presented here. I think, in general, that it is one of our very major tasks to continue to keep these issues on the agenda. The EU is a political project which therefore applies to both men and women. For that reason, it is important that we always be careful to involve the other half of the population, namely women. That being said, we must of course also distinguish between matters to which the principle of subsidiarity should apply and those which are matters of overarching concern. In common with previous rapporteurs, I would also enquire after the Equality Institute. It is becoming ever more obvious that we shall have a shortage of data if there is a lack of people, for example in the EU, who are able to collect, and so coordinate, national data. Then, there is the issue of subsidiarity, which is also mentioned in the report in connection with important areas, such as childcare arrangements, in which efforts need to be made. Without such efforts, women will not be able to enter the labour market. This is an area to which I still regard the principle of subsidiarity as applying. It is an area in which we can merely point to best practice and, in reality, only issue exhortations about rather than enter directly into.
Mr President, firstly I echo Mrs Dybkjær's comments and thank the Commissioner also for her work. On behalf of the Verts/ALE Group I would like to congratulate the rapporteur on what is a very comprehensive and fair balance of criticism for the shortcomings in the Commission's work, praise for the achievements of the work programme and also constructive suggestions for work in the future. The support that the report received in committee was a reflection of this.
We are only too aware, as other speakers have said, that we have a long way to go in terms of gender equality within the EU institutions, as well as in society as a whole. We could not have a clearer reflection of this than the make-up of the Convention on the future of Europe. Only 16% of the members are women on a body which is directly involved in planning the whole future of Europe.
This report addresses the means of achieving gender equality in the labour market, employment, decision-making, social inclusion, lifelong learning, health and so on. The rapporteur has addressed these issues in a very focused way and gives very clear guidelines to the Commission on the kind of measures that Parliament would like to see adopted.
In terms of actions for 2002, I would particularly like to welcome the Commission's commitment to providing gender-specific data, gender progress indicators and gender impact assessments in policy areas that have not yet been mainstreamed. We know that this information is essential when forming and assessing equality legislation. Time and time again in reports and opinions we have condemned the lack of appropriate data on which to base our analyses. This has to be addressed now, as other speakers have said.
I would also like to mention some of the new Commission proposals noted in this report, such as the conference on rural women to be held in October. This is extremely important given the crisis that many of our rural areas have suffered, particularly in the past 18 months and the specific needs of women who live and work in rural areas.
Equality in foreign policy and international relations is again a vital issue. The proposed conference could not only draw attention to this but give us a better understanding of its significance in all of our international work. As Mrs Avilés Perea said, gender should be central to the round-table discussion on social exclusion and poverty.
The work programme for 2002 is more developed and ambitious than this year and hopefully on the basis of this report we can make significant progress.
Mr President, I too would like to thank the rapporteur for her work. I must start by saying that I fully share the regret expressed by other female colleagues at the sadly symbolic, worrying fact that, despite the many good intentions expressed, of the members of the European Convention planning the future of Europe and therefore the future of the rights of European citizens - both men and women - only 16% are women, which I feel is a genuinely disturbing figure. Nevertheless, it is worth calling strongly for the achievement of a number of fundamental objectives, strongly underscored in the report, which would help to secure more tangible and, above all, better opportunities for European women.
I am referring, in the first place, to the need for an evaluation report to be drawn up assessing compliance by the Member States with all the legislative texts adopted - resolutions, recommendations and directives - in order to assess regularly the extent to which these texts are being implemented by the Member States and, if necessary, instigate any appropriate infringement proceedings in the event of failure to transpose or respect them. This would enable us to keep the situation more under control, making the Member States accountable and taking more effective measures to secure all the conditions necessary for a more balanced participation of women both in the work place and in government, while attempting, moreover, to promote a responsible social assistance policy for working women - in other words, facilities for the care of children and dependent persons - so as to make it genuinely possible for women to reconcile professional and family life.
For the reasons I have attempted briefly to outline, our group will vote for the report.
Mr President, Commissioner, we have heard much that is on the credit side, but a number of drawbacks have been enumerated, and there I would like to join in. The report shows that much is left to be desired in terms of practical application one and a half years after the Community framework strategy for equality between men and women came into effect. Action in the areas of social rights, economic life and participation and representation has produced nothing in the way of positive outcomes, as the difference in income between women and men in the private sector is still around 25%. Only 23% of entrepreneurs are women. The proportion of women involved in decision-making processes scarcely reaches 30% in most countries, and the institutions of the European Union, with women represented in between 13% and 30% of positions, are not exactly the best of examples. We have already heard how the composition of the Convention plays its part in this. If we are to make demands of the Member States, we should be going on ahead and setting the best possible example.
Not only are the EU's existing directives on the equality of men and women in need of improvement, they also need to be better transposed in the Member States. This also means better monitoring by the Commission, so that equality will work; otherwise, it strikes me as nothing but a farce if directives exist and we are constantly having to check to see that progress is being made with their implementation.
Mr President, may I congratulate and thank Mrs Figueiredo and, of course, the Committee on Women's Rights as a whole for their most welcome support, their proposals and, of course, their criticism.
I should like to comment on some of the issues discussed which are especially important but on which no headway has been made. Several lady members referred to the question of infrastructures and childcare and care for all those who, in many cases, are dependent on their family. Of course this is an issue for the Member States alone but there is always room, not for intervention, but for help from the Commission and cooperation at European level in order to achieve added value. So may I remind you of what has been done so far: first, the strategy on employment contains one of the four approaches to gender equality. It focuses mainly on the question of infrastructures and provides important funding for several Member States. Last year, following our evaluation of the implementation of the strategy on employment, 8 of the 15 Member States were specifically advised that they needed to improve their childcare facilities. Although there are a few exceptions, most Member States refuse to set quantitative targets which would be easy to monitor. Nonetheless, we have seen a net improvement year on year under the strategy on employment. The second issue is statistical monitoring; again this has not exactly been a success at European level. We are now working closely with Eurostat so that, with the new manpower research, childcare will also be included in the statistics. The definition has been discussed at length, the situation is not the same in all the Member States, but I feel that it is very important for these data to be included in the official statistics, together with the question of gender-related pay differentials.
A second issue raised by a number of honourable Members is the Institute. I have been asked if I agree with it. We have, I think, discussed this issue in committee on numerous occasions. Of course I think we need this Institute. As you know, we commissioned a study and have already received the results; we have scientific confirmation of the need for this Institute and an initial estimate of its budgetary requirements and financial conditions and I have already been in correspondence with the President. I would remind you, if I may, of the overall difficulties inherent in setting up a new institution. I put this question to the last Council of Employment Ministers and I must say that several countries reacted positively and supported the need to set up this Institute. The rest expressed no opinion whatsoever. No Member State has yet spoken out against the Institute. I should like to reassure you that I for one shall be taking decisive action to bring about a final decision.
A third issue raised was the application of legislation in the Member States. Here, as with other issues, such as the job market and the entire legal framework on working conditions, the Commission has objective difficulties in monitoring the application of legislation. It does not have the mechanisms it needs in order to monitor what is happening on the ground in the Member States. So it works at two levels. At one level, which I would call the relatively easy level, it checks that the Member States have adopted the legislative framework needed and have done so properly while, at the second level, the Commission takes immediate action, using every means of recourse to the Court available, if it receives reports that the law is not being applied.
My final comment refers to planning for 2002 in general. I think we have made significant progress, especially on how we operate. This year, all the planning dossiers will take account of gender equality ex ante, at the programming stage, not ex post, during evaluation. Secondly, we are still collecting gender-based data at all levels, which is helping enormously in developing indicators and, thirdly, one of the priorities which we set in motion this year is special staff training on gender equality in all the Directorates-General, especially for anyone involved in planning and programming.
During the last two years' working together, we have made significant progress in the legislative sector, our crowning achievement being the recent agreement on legislation on gender equality. This establishes a very important basis and will be a huge help with the new proposal on gender equality in all sectors based on Article 13.
I have one political comment. I think this is a very important and very hard-hitting directive, which is why we are making every effort to ensure the text is as well processed and substantiated as possible, so that it will help the debate move in the right direction right from the start.
Thank you, Commissioner.
The debate is closed.
The vote will take place today at 12 noon.
The next item is the report (A5-0214/2002) by Mr Herman Schmid, on behalf of the Committee on Employment and Social Affairs, on the Commission communication 'Strengthening the local dimension of the European Employment Strategy' [COM(2001) 629 - C5-0076/2002 - 2002/2034(COS)].
Mr President, Commissioner, I am pleased that we have received another communication from the Commission on developing the local dimension in the European Employment Strategy. I believe this to be extraordinarily important and have tried to develop these approaches in my report.
There is an unfortunate tradition within employment policy which involves thinking in national terms, i.e. in terms of national labour markets and economies, and viewing the labour market as one single market. However, this ignores the local labour markets, the differences between them and their significance. There is also a tendency for local labour markets to become a kind of leftover concept referring to rural areas or weak sections of the economy and the social economy.
In my report, I use a different definition of local labour markets, i.e. labour markets producing goods and services which are consumed locally. This covers care staff and craftsmen, people who work in transport and technical services, local businessmen, small businesses, local public services, etc., and also includes vital infrastructure in the form of education, etc. These are therefore important elements we are talking about, including in economic terms.
The area is also interesting due to its having a kind of counter-cyclical economic significance. Local labour markets are affected to a lesser extent by the fluctuating fortunes of the world market. This means that during a period like the present one, with a sluggish world economy, local markets manage best, relatively speaking. If the economy is to bring itself out of the current decline, it is particularly important for local labour markets to be functioning well, as they constitute the bed from which new companies will grow and new activities can be developed.
I would also like to emphasise the importance of these local labour markets. In my report, I point out that they constitute at least 30% of total employment. This proportion may be higher, depending on how one calculates the figure. As such, it is not a question of marginal problems, but of an economically extremely large, significant and important element of the overall employment policy.
I must also stress that these local labour markets are incredibly important for quality of life and social welfare in various ways. These labour markets are dominated by women, which is extremely important in terms of employment: if we are to promote and increase employment, employment of women, in particular, must be improved. Furthermore, these are, more often than not, the labour markets onto which young people first come after finishing their schooling and the labour markets generally most easily accessed by those who are new to the labour market. The local labour market therefore has an important function as a bridge to other parts of the labour market.
Finally, the local labour market is vital to the establishment of major industrial companies, perhaps even multinational companies, in the local social structure, contributing high-quality staff to those companies which need to compete at international level. As you can see, there are many strong social and economic reasons for focusing more on local labour markets.
Within EU Member States, there is a great deal of regional and local variation, which suggests that there is much that can be done. I would like to stress that this is as much a question of city and urban areas as of other areas. In the large cities, one can see major local differences between poor immigrant districts and the districts of the rich and between the labour markets linked to these. Many of the social problems which arise are reflected in the employment situation.
Finally, I would like to comment on the three amendments which have been submitted. I have proposed local partnerships which are open to many different types of actor. The proposers of Amendment No 1 wish to remove a number of these actors, which is something I do not understand. Perhaps I will receive an explanation later in this debate.
In Amendment No 2, I advocate quantitative guidelines for education policy, about which, not surprisingly, opinion may be divided. I have no objections to Amendment No 3, but am happy to support it.
In conclusion, I would like to thank the other political groups for their excellent cooperation in the committee with regard to this important area.
Mr President, this report received a unanimously favourable vote in the Committee on Employment and Social Affairs, which demonstrates not only the consensus on the importance of strengthening the local dimension of the European Employment Strategy, but also the value of the work of the rapporteur, whom I shall take this opportunity to congratulate.
This initiative proposes developing local labour markets in order to achieve high levels of efficiency and quality with regard to job creation and to deal with aspects such as gender equality, the social dimension, economic development, innovation and the information society, as I have stated in the opinion of the Committee on Women's Rights and Equal Opportunities.
It is becoming increasingly necessary to adopt measures that involve incentives and action in the field of economic and social cohesion, paying special attention to the least-developed regions with structural weaknesses and to the most badly-affected groups.
In order to achieve these objectives, the proper coordination of National and Local Action Plans is crucial, and these must clearly indicate the role and the level of participation of local authorities, so that the training and the information provided for all actors involved contributes to the improved organisation of the measures to be adopted.
Equally, the Member States must involve local employment agencies in the processes of decentralising the European Employment Strategy, given the physical proximity of these bodies and their better knowledge of the situations of the local labour markets.
Women must be both agents and beneficiaries of local employment strategies. Local businesses (as employers) and social partners can and must help to promote career opportunities for women and to reconcile work and family life at company level, for example, through flexible working hours and tax and social security aspects, and the implementation of directives and agreements concluded in this field must, in particular, be speeded up.
In order to achieve the objective of equal opportunities within the European Employment Strategy, we must strengthen the financial instruments of Community initiatives, such as EQUAL, the European Social Fund, the ERDF, and in local actions.
Mr President, Commissioner, congratulations to Mr Schmid on a very good report on the Commission communication 'Strengthening the local dimension of the European Employment Strategy?. Having been the rapporteur on Parliament's guidelines on employment policy in 2000, I take pleasure in referring to what we in the plenary decided almost unanimously at the end of 1999. We decided that "the special role and responsibility of local and regional authorities, other partners at the regional and local levels, as well as the social partners, needs to be more fully recognised and supported. In addition, the role of the Public Employment Services in identifying local employment opportunities and improving the functioning of local labour markets, should be fully exploited."
The call for Territorial Employment Pacts, sometimes couched in rather nebulous terms in the Commission document, is supplemented in the report of the Committee on Employment and Social Affairs by the demand for the creation of employment pacts between the social partners in enterprises. I was recently convinced by an example in my constituency of how successfully an attempt of this sort can work. The Bürkert works in Ingelfingen were saved by this. There is a need for a binding guarantee of employment to be agreed in return for workers waiving their rights to certain benefits.
This will be significantly improved by the incorporation of the local dimension into the European employment strategy. What this is about is European coordination of national employment policies while incorporating also their local counterparts, the objective being a joint strategy to tap society's potential for creativity, innovation and entrepreneurial spirit. This is about subsidiary solutions that harmonise flexibility and social security. The right formula for the European employment strategy is 'think globally, act locally? and it is with that in mind that we want to support Mr Schmid's report.
Mr President, I too would like to thank Mr Schmid for his work. The Commission communication, which I consider to be extremely positive, follows the consultation process launched by the Commission in 2000 on 'Acting locally for employment?, which involved a large number of actors at European, national and local levels and confirmed the opinion that Parliament had expressed on a number of occasions in the past. It also tallied with the positions of the Commission regarding the necessity and importance of making good use of local actors.
If we want to achieve the goal set by the Heads of State and Government at Lisbon of implementing a European employment strategy which will achieve full, high quality employment while promoting social cohesion by 2010, there is no doubt that we need to give due consideration to, make use of and support the efforts being made by actors at local level, and to tailor our involvement to the sphere in which they are operating. To this end, we need to urge the Member States to follow the recommendations we have consistently provided at European level, namely partnership, support for local employment projects and support for all the actors - whether social bodies or non-governmental or 'third sector' organisations - giving primary responsibility to the public institutions. I feel that we really must continue, as we are doing with this communication, to call upon the Member States to ensure through the European employment strategy and the launching of national plans that the local actors are listened to, for it is local officials who have to respond in person to the daily challenges represented by the new demands for job creation and use of mobility instruments and life-long training instruments, which are crucial to the achievement of this objective.
I will end by pointing out that the forum which the Commission has undertaken to organise for next year would appear essential. Secondly, in my own view and in the opinion of the Socialist Group, the amendments tabled are superfluous and run counter to the spirit of unity which characterised the vote on the Communication in committee. We would therefore like the text adopted in committee to remain in its current form.
Mr President, Commissioner, I also wish first of all to extend a big thank-you to Mr Herman Schmid for the splendid work he has done on his report. We have political disagreements about a lot of things but, when it comes to making the open coordination of employment policy more transparent, we stand shoulder to shoulder, and I would especially thank Mr Schmid for clearly pointing out that the employment strategy must not only be a process driven from the top but also a process developed from below and involving everyone practically engaged on employment policy. We know that it is at local level that large parts of employment policy are implemented. It is here that experience is accumulated and knowledge acquired, and it is here that there is a practical sense of what will be effective in achieving the objective of higher employment. That is why it is crucial to amass local experience.
I should like to say to the Commission how pleased I am at the way that local efforts have been incorporated in the context of the Social Fund. The Commission has promised to keep us up to date on the utilisation of the appropriations at local and regional levels in the framework of Article 6 of the European Social Fund, for which EUR 40 million have been set aside for this year and next year. We shall hold the Commission to that promise. It is important for Parliament to monitor developments within this high-priority area. I am also looking forward to a situation in which open coordination involves local and regional levels and in which the new National Action Plans and Joint Employment Report tell us what is happening at those levels. To these issues, I would add that of the Commission's making more active efforts to obtain information from local and regional authorities. The objective of open coordination is not just that a few experts, officials and high-ranking politicians should meet and confirm each other in the view that we have a good policy. No, the open coordination of employment policy should be aimed at giving elected representatives a better basis for decision-making and voters more knowledge of the options we have in the area of employment policy.
Mr President, local society feels the scourge of unemployment and under-employment most acutely, especially in areas of poor economic growth where, as production is cut back, workers have trouble surviving.
Greece has over 11% unemployment, the hardest hit being the young, with one in three under the age of 25 unemployed, and there are areas in which there is over 40 or 50% unemployment or under-employment.
The aim of these proposals is not to combat this tragic phenomenon but to bring employment and social agencies and local authorities within the liberal policy of the European Union. The aim is to turn local authorities into structures which operate according to private-sector economic criteria and help destabilise labour relations, break collective agreements and erode workers' rights. These proposals undermine the labour movement and increase the potential for big business to drive a wedge in, creating artificial divisions and posing false dilemmas. They are an attempt to protect the monopolies' obscene profits from the grass-roots protest and opposition being pumped up by barbaric capitalism and cruel liberal policies. We categorically oppose these policies and are fighting alongside the workers for local authorities and local social agencies for the masses which express the real interests of the people and which the workers can use to weather the neo-liberal storm.
Mr President, the human measure is the measure that befits employment. The paradigm of economic growth, on the other hand, is an abstraction, with little relevance in practice. Recent developments have shown an increase in unemployment, but the people behind the statistics, losing jobs and income, are being overlooked. The report by Mr Schmid tries to keep sight of the human element behind the abstraction of employment policy. I should like to make two comments on this human measure in the employment strategy.
First of all, I set great store by the fact that the resolution stresses the power of local employment plans. In the explanatory statement, the rapporteur points out that the local labour market is stable and less sensitive to the economic cycle. From my own experience as a member of the Capelle-aan-den-Ijssel municipal council, I can report that local employment policy is effective. This does, however, make me wonder about Europe's role if local employment policy leads to a stable climate. Indeed, in this way, a framework is created at European level for the promotion of employment, far removed from the citizens and their regions, and limiting the scope for developing own initiatives in different areas.
Consequently, Europe's role in the local employment strategy is, in my view, restricted and, at most, a coordinating one. Its role is confined to exchanging experiences with regard to the participation of target groups that are difficult to reach and the role which education has in promoting employment.
Secondly, I should like to draw attention to the effects of the formulated policy. The aim of promoting labour participation for women and creating equal opportunities for different groups throws up new dilemmas. Suffice it for me to refer to the impact on families, social contacts, voluntary work and care for others. It is not sufficient to draw attention to the special significance of high-quality childcare. The acquired right of women and men to choose a role in caring for the family and extended family, is a great privilege in our western society. The pressure to take part in the labour process, however, is considerable, and we need to strike a proper balance here. Participation in the labour process need not preclude care, and providing care in families should also be recognised as work.
Finally, I should like to express my support for this resolution. European policy on employment should not eclipse local and regional initiatives. However, European policy should support local initiatives to allow citizens to take part in the labour process, so that work and care tasks can be neatly combined. I think this would serve people the most.
Mr President, Commissioner, ladies and gentlemen, I am taking the floor this morning as a new and very recent non-attached Member, having been expelled from the Group of the Party of European Socialists at the request of French Socialist Party. Incidentally, and everyone is well aware of this, as I take the floor to speak on a subject which I believe to be crucially important, that of employment, I am still a man of the Left and a Socialist in the broadest sense of the word.
First of all, I would like to thank the European Commission for its communication which, despite not being revolutionary, contains firm proposals, which are capable of moving things forward in the right direction. In an ultra-liberal world, this is a very important sign. I would of course also like to congratulate the rapporteur, Mr Herman Schmid, on the high quality of his work and for the interest and the relevance of many of his proposals to which I subscribe and which have my very strong support. Since this is the case, I would also like to reiterate just as firmly that, in addition to the firm proposals made by the Commission and those by the rapporteur, the important, essential, even vital thing to do is to put employment back at the heart of everything, and at each and every level.
Whilst employment provides all citizens with a purpose, unemployment, on the other hand, can be devastating, isolating and very often destructive. In a world where employment is too often considered to be 'an adjustment variable of so-called efficiency and of the very real quest for profit?, it is high time that we re-established our priorities and reaffirmed at all levels that full employment is our number-one goal.
From now on, and because, naturally, there is no miracle cure in the field of employment and since words alone are not enough, we must combine, increase and diversify the initiatives we take at all levels in order to achieve this goal. What we must do, of course, is take initiatives and introduce regulations at world level. At European level, we need to pursue an innovative industrial policy, a research policy and a strong social policy. We must also implement national social policies which put employment above all other considerations. And developments in recent months have meant that many European countries are further away from reaching this goal. We must, at long last, devise local policies that involve businesses, local government, associations, trade unions and citizens. These policies will allow new jobs to be created that are as close to the ground as possible. They will allow jobs to be created for people who are often on the margins of society or in difficulty. They will, lastly, allow us to combine jobs, salaries, services and quality of life.
The European Commission and the rapporteur are moving forward along this path by making firm proposals. I repeat that I subscribe to them and support them, and that we must implement them swiftly now, whilst resisting the temptation to believe that everything can be resolved at local level. The fight against a rampant form of globalisation, a Europe that is purely liberal and national policies subjected to stock market and finance injunctions affects the success of local employment policies. I am sure that the rapporteur is aware of these issues, but I wanted to use my speaking time this morning to repeat these very clearly.
Mr President, Commissioner, ladies and gentlemen, I would also like to congratulate Mr Schmid on his work and on his attitude in including the myriad amendments tabled, which merely aimed to strengthen and extend the ideas regarding the local dimension of employment and its possibilities.
It is true that all work can be considered local, and although the European Employment Strategy has focused on the efforts made at national and European level, it is increasingly accepted that the objective of full employment cannot be achieved without greater involvement and participation at the levels closest to the job-seeker, in other words, at regional or local level, both from the point of view of the job and from that of the workers.
In considering the labour market as a vertical structure from the European, national, regional and local points of view, nobody doubts the role of the local market - perhaps, quantitatively, one-third of total employment - and this local dimension takes on particular significance in rural and peripheral areas. In this regard, it can and should act as a tool to keep people in certain areas and can play - and I believe it must play - an important role with regard to the most socially vulnerable groups.
Many different types of direct local action for employment, with an immediate impact, are also possible, naturally with the support of the European programmes. In any event, municipal or local action can open the doors to work in the fight against gender discrimination, as emphasised by Mrs Bastos, or in the fight against social exclusion. Perhaps all that is needed may be to convince a company - sometimes the largest in a city - that incorporating workers from socially disadvantaged groups into that company is just as important as sponsoring a club - perhaps a football club, since the World Cup has just ended - and also convincing it that this attitude is probably more sensitive and, at least locally, also more profitable, from the point of view of advertising and promotion. Furthermore, where one or a few companies dominate the labour market in a given sector or area, they have the opportunity to diversify and provide greater guarantees for society as a whole. Social agents, who need to be convinced, also have an important role to play.
I do not want to end without referring to the importance of the link between local employment initiatives and health and safety at work. Good communication between the local authorities and other authorities can also be a weapon in the battle to lower the accident rate.
Mr President, I want to address two points here. One is the question of equal pay and the other is the question of youth employment. Statistics show that, despite the adoption of anti-discrimination legislation in Europe, nationally and at European level, the gender gap in pay continues to be something like 17% between men and women. In Ireland it is now 20%, having risen from 18% in 1997.
There is still clearly a problem there and if we are serious about addressing a 60% participation of women in the labour market, we have to address the question of equal pay in the review that is being carried out by the Commission.
I believe that such an approach will encourage voluntary participation by women in the labour market and will hopefully close the gender gap as well.
On the question of youth employment - there are hundred of thousands of young people right across Europe who are excluded from the labour market for all kinds of reasons. If we are serious about breaking the cycle of poverty in Europe, then we have to address this issue. We have to do this through action programmes and targets and in a way which engages with them on a one-to-one basis in a multi-disciplinary way to actually break the cycle of exclusion. Otherwise they will continue to face a lifetime of exclusion and poverty.
Mr President, years ago, the European Commission undertook that it would commit itself to the local dimension of European employment policy. There were, unfortunately, no additional financial resources; these had to come out of the European Social Fund. Parliament sees local employment markets as having priority. They make substantial contributions to improving the conditions under which people work, to improvements in services, in the social economy, in the third sector, both in centres of population and in regions to which access is difficult. They improve the start-up conditions for new businesses, not only in the regional domestic market, but also at the national and international level.
The under-representation of women, to which Mr De Rossa has referred, means that effective measures need at last to be taken to support them in all positions in businesses. Integration is being promoted. Marginalised groups and the socially disadvantaged such as old people, the unemployed, and people with disabilities, find entry into local labour markets easier. Territorial Employment Pacts, in which towns and local authorities cooperate, are equally noteworthy. Dialogue is taking place between the social partners. What is missing, though, is the purposeful exchange of experiences and best practices across national borders.
In order to make more effective use of the potential of local and regional jobs, we need employment strategies by the social partners in enterprises - of which Mr Menrad gave a very good example - and on the part of the authorities. Aid on the spot can certainly be provided by development agencies, observatories - including via the EU's Socrates and Leonardo programmes - by community initiatives and by the Structural Funds' support of employment services. The concept of lifelong learning will then help with adaptation to technological change and with the acquisition of new knowledge.
I expressly refer to my fellow MEP Mrs Lulling by supporting the demand in Mr Schmid's very fine report for a marked increase in financial resources for education and for its content to be of the best possible quality.
Mr President, I would also like to add my voice to the chorus of congratulations for Mr Schmid on his excellent report and the superb cooperation in the Committee on Employment and Social Affairs.
In my opinion, the major problem facing the future labour market is that we realise that within quite a short while, we will have a labour shortage across the European Union. This is already the case in certain sectors. At the same time, we in the union have a large number of unemployed people who we are unable to use. This is where the local dimension comes in. We are drawing up strategies centrally which must be implemented locally if we are to be able to match labour market policy with the requirements we see before us on the labour market. We must do this in order for the central objectives to be known locally, but also so that we centrally can be aware of the problems facing those on the local labour markets. I myself come into contact with this. As chair of the EURES Cross-border Partnership for the Öresund region, I can communicate our central objectives for labour market policy, as well as listening to the problems seen in local labour markets in a cross-border region. We must achieve such a balance in the future.
It goes without saying that many actors must be involved at central level, but primarily at local level. Such actors include both sides of industry, NGOs and organisations for disabled people, in order for us to be able to design programmes for vulnerable groups. We should also act via the European Social Fund, for I have seen the Social Fund in many cases playing a major role in the local labour market in terms of providing assistance for the strategies which we draw up at central level.
Mr President, Commissioner, the Commission has produced a fine communication and rapporteur has done an excellent job! As we know, there is no doubting the importance of local labour markets, resources, institutions and authorities to harmonious and sustainable development. The local level does represent added value, but only if it is allowed to play an effective role in taking decisions that are normally taken at other levels; the local level must not be relegated to being an implementation zone, as unfortunately often happens.
The fact is that there is - and has been with every passing year - an increasing panoply of measures and specific projects to boost employment, which means that all policies functioning at local level, all the main players involved and all the local operators must be integrated without further delay. Local authorities, because they are the best placed to do so, can and must work as agents for development to encourage partnerships in the fields of tourism, culture, small-scale industry and the environment, participating in setting up joint companies and micro enterprises, involving young people, women and the unemployed. These are centres of excellence in the field of information, cooperation and training. I shall finish on this point: the bureaucracy of application procedures must be reduced and access to credit must be made easier.
Mr President, it is clear from what Mr Schmid and the other honourable Members have said that women, the regions and small and medium-sized enterprises will be the forces in the ascendant this century, which is why the Employment Strategy needs to take very serious account of these three factors.
The point of the European Employment Strategy is, of course, to create national action plans on employment and the need for regional and local planning has very quickly become apparent, especially as new conditions on the globalised market and the new definition of isolation - when an area is remote from the centre and when it is not - have changed this dimension with the advent of the information society. And the new way of thinking about production models and employment and in companies has quickly generated a need for local strategic planning and local action plans on employment.
The Commission engaged in exceptionally broad consultations before proposing this particular communication. Large conferences were held, one in Strasbourg, attended by delegates from regional authorities, from regional governments throughout Europe, and we have taken account of their views and proposals. We believe that it is very important for local planning to combine local development objectives with the basic strategic approaches to employment, which are basically one and the same: employability, adaptability, entrepreneurship and equal opportunities. This will allow us to create a large number of jobs, different standards of jobs and greater cohesion in local societies.
So how can the European Union intervene, how can we combine European planning, the European Employment Strategy, national planning, national action plans on employment and local options? The European Commission can, of course, intervene with all due respect for subsidiarity and the division of powers and I think that we have already achieved important results, as we have said. First, through initiatives, be it the Equal initiative, the programmes on exclusion, discrimination and, most importantly, the Social Fund, guidelines have been laid down and we have seen entire local action programmes on employment funded by the Community in several countries. These proposals, also called local initiatives, are the plans we monitor closely, so that we can disseminate knowledge, information and experience. A second factor is the Commission's support for local agencies wishing to take part in these programmes, so that they can access the corresponding funding mechanisms. This happens via very specific information networks and an effort, which I know has not yet brought in results, to cut as much red tape as possible, since this often places an exceptionally heavy burden on local action plans and local agencies. And of course, the Commission is creating new procedural tools to support these local action plans.
I should like to highlight the important part which both national and regional parliaments need to play in national and regional action on employment and which they are not yet doing to the extent we should like.
Generally speaking, I would say that we have encountered a serious problem during our evaluation of the implementation of national action plans, as numerous members have said, with cooperation. Cooperation with agencies, initiatives, civil society, the social partners; wherever cooperation is needed, it has not taken the form we would have expected.
I think you may be interested to know that a pan-European forum on local employment will be held over forthcoming years, under the Greek Presidency, to take stock of progress made with the programmes on local employment currently being implemented in collaboration with the European Union.
Thank you, Commissioner Diamantopoulou.
The debate is closed.
The vote will take place today at 12 noon.
The next item is the report (A5-0251/2002) by Mrs Marie-Hélène Gillig, on behalf of the Committee on Employment and Social Affairs, on the Commission communication entitled 'Promoting core Labour Standards and Improving Social governance in the context of globalisation' (COM(2001) 416 - C5-0162/2002 - 2002/2070(COS)).
Mr President, Commissioner, ladies and gentlemen, the Commission communication has - as you pointed out, Mr President - defined a strategy for promoting core labour standards in the context of globalisation. So, what does this strategy involve?
First of all, let us reiterate that the core standards in question are those set out in the ILO's Declaration of 1998, identified by the Copenhagen Summit and included in eight of the ILO conventions. They are the freedom of association and the right to collective bargaining, the elimination of all forms of forced or compulsory labour, the effective abolition of child labour and the elimination of discrimination in respect of employment and occupation.
Although the International Labour Organisation, the ILO, is indeed the body competent to define and negotiate the core labour standards, the European Council of October 1999 reiterated that the Union should strongly support the protection of core labour rights. The role of the European Union in the WTO has thus been particularly highlighted.
We must, however, note that the difficulties - indeed the impossibility of applying these rather basic rights at world level - are very real. At the same time, throughout the world, people are condemning a type of economic development that does not go hand in hand with social development and the communication itself notes that 'market governance has developed more quickly than social governance'. Are we going to leave it at that?
First of all, I would like to welcome the communication as well as the proposals that it makes and point out the benefit and timeliness of launching a debate within our institutions on the relationship between globalisation, labour law and social governance. The communication also notes that, although market mechanisms and trade liberalisation are essential for development, they alone cannot guarantee development for everyone on this planet. With regard to core labour standards, this type of globalisation must involve implementing public regulations that are as effective as those implemented for the markets. The WTO cannot ignore these standards, neither can it be the only body that imposes global regulations. Nor can it be the organisation that dominates all the other institutions.
With these considerations in mind, we are submitting to you an opinion which is intended to supplement the Commission's proposals. The opinion is based on some crucial ideas that are developed in the report. I would like to mention three points which, in my view, are fundamental.
The first point is the importance of defining and clarifying relations between the European Union, the ILO and the WTO. The major problem of applying core labour standards at world level highlights the lack of coherence, on the one hand, between the approaches of the various institutions, and, on the other hand, the weakness of world governance, its architecture, which is unsuited to today's realities, as well as the lack of common hierarchy of rules between the various world regulatory systems.
To tackle this problem, the report recommends, amongst other things, that the EU-ILO partnership be reviewed and improved - this process is under way, which is to be welcomed; that the ILO obtain observer status at the WTO; that the ILO decisions, particularly the results of its monitoring procedures, be published and that the Union genuinely take them into account in its relations with third countries. The second guideline action concerns development policies. The European Union must develop an integrated approach for its policies and encourage a coordinated aid for promoting core labour standards. Let us take just one example. What is the use of banning child labour if, at the same time, we are not promoting education policies? What progress have we made on enhancing the right of expression of workers living in a country which is not a democracy or which is not a constitutional state?
Therefore, by using incentive clauses rather than penalty clauses, clauses which do not simply depend on commercial agreements, we call on the European Union to systematically integrate the clause on core labour standards into all agreements with third countries, whatever the area.
Commissioner, I have used an expression, highly prized by feminists, who said that things that are not given a name do not exist. I think that if core labour standards are not given a name, we will forget them, and they will cease to exist.
The third point relates to stepping up European efforts in its regional work and in the new regulatory areas which are being established throughout the world in order to adapt the promotion of core labour standards to local realities. The ILO is working on this and genuine synergy might be developed here. The debate is due to be launched on this issue with representatives of developing countries with the aim of identifying realistic and innovative action plans.
In our view, Commissioner, this communication is a step forward and should herald a change in the working methods that the European Union must develop with third countries, methods which, in particular, show more respect for these countries' problems.
We also hope, Commissioner, that the Council will take up this issue as soon as possible and we call on the Danish Presidency to schedule an examination of the dossier at the next Social Affairs Council meeting.
I would like to conclude, Mr President, by passing on my very sincere thanks to all my fellow Members, especially those who, as part of the four committees which issued opinions, which we tried to integrate as best we could into the report, enabled us, I believe, to produce a better report, and will also, I hope, enable us to achieve a broad consensus.
Mr President, Commissioner, ladies and gentlemen, on behalf of the Committee on Industry, External Trade, Research and Energy, I should like to congratulate Mrs Gillig and thank the Committee on Employment for adopting most of our proposals.
The Committee on Industry sets great store by respect for core labour standards and considers that the situation can only be improved by maintaining a fairer international trade policy, restricting speculation and reducing foreign debt. It welcomes any progress made towards recognition of the universal nature of core labour standards but is concerned about the impact of accelerated liberalisation of trade and the financial sector.
The Committee on Industry welcomes the European Commission's moves to place the issue on the agenda of international bodies, in response to calls by the European Parliament and the trade union and citizens' movements, as expressed in Seattle, Genoa and elsewhere. It notes that no progress was made in Doha and calls on the European Commission to revise its strategy and on the European Union to intensify dialogue with international organisations. It is in favour of imposing sanctions, especially on transnational companies that profit from failure to observe core labour standards and welcomes the use of the generalised system of preferences. Our committee also considers that WTO member countries have a particular responsibility to observe core labour standards and calls on the WTO to clearly state that sanctions imposed by the ILO will not be considered incompatible with the WTO treaties. Finally, we call on the European Commission and the Council to promote compliance with other labour rights, such as social security, the right to stable employment and prevention of accidents at work.
Ladies and gentlemen, I should like to draw your attention to a number of points in our opinion which I consider are extremely important but which were not adopted by the Committee on Employment. I have taken the initiative of repeating these points in Amendments Nos 9 to 12, which I urge you to support. They contain references to fairer trade relations, the imposition of sanctions on transnational companies that profit from failure to observe core labour standards, the need to respect other labour rights and a specific reference to the movements in Seattle, Genoa and so on.
Mr President, first of all, I think we should congratulate Mrs Gillig on this report.
European legislation is often poorly perceived by the public and we therefore demand that greater account be taken of people's interests, particularly to improve social governance and working conditions in the Member States, but also in third countries.
We believe it is rather dangerous to say that the greatest concern is that the recognition of a link between trade and social issues could be abused for protectionist purposes or open the door for increased recourse to trade sanctions. Some people believe that social issues are still abusive. Where are they abusive? When are they abusive? We can reaffirm that people use work in order to improve their living conditions and not the other way round.
Unfortunately, changes often bring about a deterioration of workers' living conditions. In the Programme of Action, governments committed themselves to 'safeguarding and promoting respect for basic workers' rights, including the prohibition of forced labour and child labour, freedom of association, freedom to organise and bargain collectively'. This is an important point. Slavery is a crime; sexual exploitation is a crime. It is not work. And I wanted us to state this even more clearly.
Promoting core labour standards means preventing third countries from being exploited by rich countries. This is, in my view, how we must understand it.
At the Nice European Council, the European Union endorsed a social agenda which promotes the concept of quality - in employment, in industrial relations, and in working conditions - as the driving force for a thriving and inclusive economy, with more and better jobs.
We are today reaffirming, Mr President, Commissioner, that the universal application of fundamental rights is, obviously, a prerequisite for making progress.
I congratulate my friend and colleague Mrs Gillig as rapporteur. Her report for the Committee on Employment and Social Affairs is parallel in many ways to mine on corporate social responsibility. We have worked together to ensure a consistent and complementary set of proposals is put to Parliament, and I should like to thank her very much for that.
On behalf of the Committee on Development, I want to stress four points in particular. Firstly, whilst we very much welcome the Commission's commitment to the inclusion of core labour standards in the enhanced GSP and in its trade agreements - we have seen evidence of that already in the South Africa trade agreement and the Cotonou Agreement - we stress in paragraph 11 of this resolution that new emphasis must be placed on practical implementation. For too long the human rights and democracy clauses in the EU's international agreements have committed us to the finest ideals, but they have not been subject to monitoring, reporting and systematic dialogue between the parties. Such clauses on core labour standards have to become the means to actual enforcement and that is the test for the Commission in following up this communication.
Secondly, as we say in paragraph 12, that implementation has to be part of development cooperation programmes too - not just fine words in country strategy papers but real, quantifiable programmes, assisting developing country governments to establish and operate effective labour inspectorates and giving direct aid to developing country trade unions and other civil society and watchdog groups, to provide an independent voice in tackling abuses such as child and forced labour.
Thirdly, core labour standards are universal. There must be no exceptions and that means the abuses which are systematically accepted in the massive informal sector in many developing countries, and deliberately encouraged in export-processing zones in many more too, have to come to an end. Europe has to be part of making that happen.
Finally, specifically on corporate social responsibility, I welcome the Commission's new commitment to promote and enact the OECD guidelines for multinational enterprise in its White Paper this week and I repeat - as we do in paragraph 15 - the ultimate aim is a binding EU code of conduct for multinational enterprise. Today's vote and report brings that aim one step closer.
Mr President, ladies and gentlemen, the communication we are debating today contains the strategy by means of which the European Union attempts to make a contribution to social development. It is positive that this is being done. Many fear that in the era of globalisation, social development will be compromised. These days, the bodies that reach agreements are further removed from the average citizen, and become anonymous for that reason alone. This anonymity leads to discomfort and unrest. Indeed, the citizen who is positively disposed towards this society has no way of gaining an overall picture.
The Commission has mapped out the relations between the different players in the global society in a clear and readily understood format. It has listed the mechanisms whereby the European Union, the ILO and the WTO, commit themselves to the promotion of fundamental labour standards and to improving social governance.
As draftsman of the Committee on Women's Rights and Equal Opportunities, I have to tell you that, in our view, the communication does not specifically consider the gender dimension as part of fundamental labour standards and of the acquisition of social sustainability. It is true that gender forms part of the ILO's core labour standards because the non-discrimination principle and the principle of equal treatment are, after all, enshrined in it. However, we know that the best economic and social development is that in which women are definitely involved 100%. This is, in fact, the reason why the Committee on Women's Rights and Equal Opportunities proposes to incorporate studies on the gender dimension as an instrument.
I should also like to draw your attention to the fact that, where the topic of social partners is discussed, the role of women's organisations is not considered. This is a failing, because not only within the EU, but also outside it, women are still not being involved enough via the traditional routes to be able to help shape policy.
By way of conclusion, I want to make an urgent appeal to the Commission to improve the excellent communication that is before us with the studies on the gender dimension. This will give a better insight into the important role to be played by women in social development, and I want to thank Mrs Gillig warmly, not only for her sterling report but certainly also for the way in which she has joined forces with the Committee on Women's Rights and Equal Opportunities.
Mr President, is it anachronistic, in the face of globalisation's many menacing effects and of increasing adverse developments in labour markets, for us to call on businesses to commit themselves to core labour standards? Given the direction the economy is increasingly taking, is it acceptable to demand social governance? We have to do both at the same time if we want to be able to carry the people with us - consumers, workers, and managers alike. The PPE-DE group, on behalf of which I speak, shares Mrs Gillig's basic thinking. We attach importance to uniform labour standards, non-discriminatory practices in employment and occupation, the abolition of forced labour, the recognition of the right to collective negotiation and to freedom of association. We do, however, prefer voluntary schemes in enterprises, provided that there is consistency in the way they are adhered to and assessed, and that they are unmistakably identifiable by means of a seal of approval. Standards certainly need to be developed for an international system of certification. It is our expectation that private initiatives and effective public quality control will represent an impressive contribution by the EU to giving core labour standards a proper place in the new global architecture.
We need a two-stage policy if we are to achieve sustainable development. The ILO agreements must be ratified by all the EU Member States and by the candidate countries. I consider the idea of a joint meeting of the ILO and Parliament to be an initiative that is absolutely deserving of support. We will then need consensus on the order in which standards need to be achieved in the areas of social policy, commerce and the environment, and in social governance. Secondly, third countries also need to be prevailed upon to adopt ILO model agreements. This will hardly be achieved by means of an array of penalties, and an incentive system will work much better - for example, more financial aid for development or preferential access to markets if social kitemarks are gained through such things as a commitment not to permit child labour. It is for this reason that my group highlights the special role of employers' associations and trades unions in promoting core labour standards, which are so important.
Thank you, Mr President, on behalf of my group, I too should like to congratulate Mrs Gillig on this excellent report, and the Commission on presenting this communication on labour standards.
Respect for core labour standards in an ever more globalising economy is a matter whose importance has to be continuously reiterated and driven home. It is to be welcomed that this is exactly what the Commission has done. On behalf of my group, I can therefore say that we are completely behind this report.
I also welcome the fact that this report has clearly brought the International Labour Organisation (ILO) into the limelight. Within the UN family, the ILO is the only organisation that is not only made up of officials and national authorities, but where employers' and employees' organisations equally have a leading role. This role is not only advisory and observing, like many NGOs, which carry out excellent work by the way, but in this tripartite organisation, the social partners co-manage and help develop policy 100%. This commitment by the social partners, who themselves play a key role in the economy and the labour market, is invaluable. I should like to stress this within an EU context, because I have noticed that when we were discussing this report in committee, some fellow MEPs had no, or hardly any, idea about this. Fortunately, the amendment that was submitted by the PPE-DE Group, which threatened to negate this supporting role, has been withdrawn. I am grateful for this.
Another quality of the ILO is that it combines legislation with very practical, technical support on site. Both these elements ensure that the ILO is not merely a paper tiger, but actively plays a key role in the general debate.
However, in my view, we should, in the international debate, prevent social issues from always ending up on the ILO's shoulders alone. The WTO and other organisations too, should ensure that they take account of social issues in their policies in a pro-active manner, and they must also see to it that they take a more active part in the world committee established by the Director-General of the ILO, Juan Somavía.
Mr President, Commissioner, I firstly want to thank Mrs Gillig for the considerable, and very skilled, work she has done on this report. The result is a well-balanced report, which I support.
Parts of the report contain some basic attitudes with which I cannot agree. Globalisation and free trade are at times presented as prejudicial to social development in the world, but I basically think it is the opposite way around. For the developing countries in particular, free trade is the way out of poverty and social deprivation. Social development and workers' rights are most to the fore in countries with open economies, while the worst examples of basic workers' rights being infringed are to be found in countries which seal themselves off from the world around them. Basically, then, I think that free trade benefits social development but, that being said, we must of course ensure that the ILO Conventions are effectively complied with so that workers are guaranteed proper working conditions, for I agree with Mrs Gillig that free trade and economic growth are not enough.
The Commission's report shows that the task of ensuring that the Conventions are complied with is one which the ILO does not have the ability to implement, and that is why it has to be asked what it is we ourselves can do. Given the nature of the case, I shall reject the instrument of trade sanctions, but it is important for the EU to put the issue on the agenda at international forums. Unfortunately, not all countries share our view of workers' rights. We must therefore put the pressure on.
It is also only right that workers' rights should become a natural part of efforts to combat poverty so that, when we provide aid to developing countries, we also factor in workers' rights.
Finally, it is important for us to make an effort in the education field, incorporating information about workers' rights into vocational training so that such rights can be implemented, both in our own part of the globe and in the poor countries of the world.
Mr President, Commissioner, ladies and gentlemen, I think that the Commission communication reveals an impressive ambition. However, there is, unfortunately, a risk that this type of communication will remain a pious hope in terms of the form of globalisation that exists today and the consequences that it has.
That is why, like all my fellow Members, I wholeheartedly support the report by Mrs Gillig, who deserves credit for highlighting a number of proposals that require clarification. Therefore, and I also stressed this point, Mrs Gillig raised the following question: what is the meaning of the freedom of expression or the freedom of association of workers in a dictatorship, or what does banning child labour mean in Less Developed Countries where there is no free and compulsory education system?
Although the European Union has specific standards on child labour, trade union rights and equal treatment, it is still necessary to supervise the strict application of these standards and to establish processes ensuring their effectiveness. The report places the emphasis on improving relations between the European Union and the International Labour Organisation, but also on the need to respect the core standards declared by this organisation. It also puts forward some proposals with a view to making further progress.
Lastly, the report emphasises the essential and positive role of trade unions working to promote core labour standards within the context of the World Trade Organisation, and also stresses the importance of the role of non-governmental organisations. Although I have taken careful note of these contributions, which I welcome, I would still like to stress the fact that the solution to the problem with which we are faced must not be restricted to alleviating or regulating the harmful effects of a neo-liberal form of globalisation. We see more evidence every day that this globalisation is making poor people even poorer and is widening the gap between north and south. This is not a question of fate or of an abstract situation. The European Union must, as a matter of urgency, state its ambition to give its support in combating this form of globalisation, and it must propose a genuine alternative measures for a new era in international relations.
My group tabled amendments to this end. We therefore demand that the existence of unequal partners be taken into account, together with a reform of international financial institutions. We also demand that sanctions be principally aimed at transnational companies that fail to observe International Labour Organisation standards and especially if they profit from this violation at the expense of employees themselves.
At the same time, and I shall conclude with this point, the European Social Forum, which is part of the global movement for a new form of globalisation, will be meeting in Florence in the near future. This very diverse movement will put together proposals with a view to reform, in particular, world trade rules and international financial institutions, in order to achieve a more supportive form of development. The Forum is calling for new international rights for employees of multinationals, particularly the right of association and collective negotiation. I think that this could be the opportunity for the European Union to listen to and support these proposals.
Mr President, I am speaking on behalf of the Group of the Greens/European Free Alliance. The fact that major conferences, such as Seattle and Doha, have been unsuccessful also implies the failure of the major organisations which are at world level involved in the economic processes, the distribution of labour and wealth, and the social processes on this planet: the United Nations, the WTO, the International Labour Organisation, but also our own European institutions. Rich world states should search their own conscience.
We hope that Johannesburg is a turning point. They will have to start talking somewhere about sustainable development in a way that gives this development centre stage. Establishing the reasons why this has been impossible to date will also lead to the answer as to what has gone wrong at our end. Economic processes have an impact worldwide. Political authorities and institutions, including the European Union, have helped remove the barriers to the globalisation that had been made possible by the development of our western technology. However, despite a host of elected politicians and officials of international institutions, we have failed to bring about the necessary legislation on the same scale and with the same efficiency in order to ensure that humanity as a whole, and people in the south, in particular, can live their lives in dignity. Not in a material sense or in a cultural sense.
In the area of trade, it has been possible to lay down effective legislation with a sanctioning body within the framework of the WTO. However, from our experience in the European Union, we know that promoting trade on its own is dangerous. It almost always leads to social exclusion of the weak. Poverty, destruction of social and cultural structures, of standards and values can be the outcome. And this is what dictators, international Mafia, arms dealers and warmongers prey on.
Along with the rapporteur, I therefore conclude that the hierarchy of standards at international level is there for a reason. We should not only concern ourselves with corrections, but with sustainable global development. The rights that are regulated by the International Labour Organisation cannot be enforced adequately. And I suggest that we start by looking whether we ourselves strike the right balance within the framework of our own European institutions. We will see when the subsidies in agriculture, for example, will be brought up for discussion for the first time.
Mr President, Commissioner, ladies and gentlemen, first of all, I must congratulate Mrs Gillig on her good work and her balanced approach to this important report.
I believe that we are living in a global world, an information and technology society, and that what we want to achieve is a society with a dynamic, highly developed economy that creates more and better jobs. Hand in hand with this economic buoyancy, however, go sustainable development and social cohesion. In the European Union, we benefit from a social model - the European social model - that has been developing for the past 40 years and which has given rise to what we call our 'social acquis?, an important legacy, which includes the free movement of workers, gender equality, health and safety at work, the fight against social exclusion and poverty, etc.
These principles have also been given form in the Charter of Fundamental Rights, the first chapter of which concerns dignity and the fourth concerns solidarity. Globalisation, however, involves further regulation of economic and trade relations and also, at the same time, new risks. These new policies must in no way constitute a barrier to those practices and ideas, but rather, must contribute to social development and to promoting respect for fundamental rights. In the terminology or ideology of the ILO, freedom of association and the effective recognition of the right to collective bargaining, the prohibition or abolition of all forms of forced labour, the elimination of child labour and the absence of discrimination with regard to employment, have been described as fundamental rights.
Commissioner, I believe that the application of these rules and their distribution, which should act as an important model for the candidate countries, must constitute a priority for the Commission in its interinstitutional cooperation with the Council and the Member States. I also believe that social dialogue will be a suitable instrument for applying and distributing the principles of our European social model.
Mr President, I should like to congratulate Mrs Gillig on her excellent report and the European Commission for raising such a serious and topical issue, at a time when the future of Europe is being debated and it is playing an increasingly important role on the international political stage.
We need to stress today how important it is for the European Union to exert influence and take initiatives to ensure that ILO conventions are ratified by countries which have not yet done so, core labour standards are observed, social dialogue is consolidated in all the WTO member countries, action is taken against the disgraceful exploitation of child labour and the modern slave trade, a common, integrated immigration and asylum policy is at last introduced and action is taken against the overexploitation of immigrants, which has turned modern society into a society of haves and have-nots. Europe needs to act as a global standard and driving force, using international agreements such as the Cotonou Agreement to actively promote equality of the sexes, not just for reasons of fairness, but as an important factor in limiting poverty and achieving a viable economy, social development, greater democratisation, stability and peace.
Unfortunately, unbridled globalisation without social guarantees has globalised poverty rather than wealth. The International Labour Organisation is talking in terms of one billion unemployed in the world and we unfortunately appear to have turned not just into a market economy but into a market society, which is why we urgently need to promote policies which will transform globalisation into a source of prosperity and greater equality rather than a threat to social development and world peace.
Mr President, this report claims to promote core labour standards, to improve social governance, and even to create a better framework for globalisation. So exactly how much progress has been made with your social governance here, in the rich and supposedly civilised countries of Europe? Europe is not even capable of giving its citizens the basic right of being able to work and earn a salary to allow them to have a decent standard of living.
In the last few days alone, a long list of redundancy plans has been announced by some of the most powerful companies in the world, including Alcatel, Hewlett Packard and Vivendi, that former future capitalist flagship, which has been ruined by its own financial speculation, and by the erratic workings of your economy.
More to the point, how can you claim that your form of social governance benefits poor countries which are constantly plundered by industrial and financial companies, when you do not do anything to stop these companies doing this? Child labour, which you condemn, exists - as you are well aware - since a number of large corporations practice this through third party sub-contractors, in their factories that have been relocated to poor countries where women and children are horrifically exploited in return for a meagre wage.
In reality, you do not govern very much at all. Those who govern are the large financial corporations, which not only make fun of your recommendations, but go as far as giving you orders. We will not therefore approve this web of hypocrisy and impotence.
Commissioner, we can only welcome this text and thank Mrs Gillig for the work that she has done. Let us take one very simple point of reference: child labour.
In a recent report by the ILO, it is estimated that 245 million children are involved in economic activity throughout the world, of which 180 million perform the worst forms of labour, in other words, labour that puts their physical and mental health or their morality at risk. This shows how important it is to reflect on core standards. However, at a time when we are advocating a European social model, we must consider our own standards because we must not forget, once again taking the point of reference of child labour, that the number of children working in developed countries is estimated to be 2.5 million and, although all the fifteen Member States have now ratified ILO Conventions 182 and 138 on the worst forms of labour, this situation, Commissioner, is only very recent and, moreover, the conventions have not yet been ratified by all the candidate countries.
In the developing countries, 10 million children work in export-related activities; they work, therefore, albeit indirectly, for multinational companies. The vast majority of children, however, are involved in labour connected to the undeclared economy, which makes it extremely difficult to monitor. This is why our group is calling for the core labour standards to be integrated into the Union's development policy, in order to provide a clearer definition of targeted measures in the context of development cooperation programmes and to promote coordinated aid. It is from this perspective that we have drafted a number of amendments and we hope that the House will support the proposals by the Group of the European People's Party in this area.
Mr President, double congratulations, to the Commission on its initiative and to the rapporteur for breathing new life into this report.
From the moment I joined the various bodies and committees of the European Parliament working on social policy issues, I have taken pains to demonstrate that the first and most important move the European Union has to make in order to strengthen the validity of the International Labour Organisation is to make it an equal member of the WTO and develop permanent channels for collaboration between the European Union and the ILO. This is the only way we shall combat the huge social deficit in globalisation.
Global society has lost no time breaking down barriers to trade and even less time setting new standards for global trade and, at the same time, not just averting new regulatory standards on social matters but equating development in third countries with unbridled privatisation and market liberalisation. What we have is the total supremacy of the World Bank programmes. However, even these organisations talk in their own reports of how these programmes have failed on the social front. The philosophy of abolishing workers' rights and of forced labour which prevails in third countries must be reversed. Consequently, if we really want to make the ILO a true protagonist on the new world stage, we need an integrated programme. We need ratification of international conventions and, more importantly, acceptance of control mechanisms for social issues.
Mr President, I should like to offer my sincere congratulations to the Commission and to Mrs Gillig, and also to all the Parliamentary committees that have, in actual fact, drafted excellent reports.
The globalisation of the economy, which is inevitable, is only accepted if it improves living and working conditions. Since the European Union, with its strong economy, is one of the key players in this globalisation, Europe is obliged to commit to improving social conditions. For this purpose, Europe can use various levers, and the question is to what extent these levers are actually being used.
I should like to ask the Commissioner two questions in this respect.
My first question is about Europe itself. People are still being abused in our own countries. Just think of child labour or domestic slavery. These practices contravene fundamental labour standards. I have written an initiative report on this domestic slavery. I have often quizzed the Commission to find out to what extent it is dealing with this issue. I have to be frank with you, Commissioner; I have never had any feedback, even though you have promised to make efforts in this area.
My second question is about the cooperation agreements with third countries, to which clauses were added recently concerning respect for fundamental labour standards. The Committee on Development and Cooperation notes on this subject that nothing is being done to implement these new provisions.
My question is: how is cooperation being organised on these issues within the European Commission? Between, for example, the Commissioner for Development and Humanitarian Aid and the Commissioner for Employment and Social Affairs. To what extent are you involved in these issues? To what extent is it possible for you, from you office, to monitor and stimulate these issues? In fact, the same question could be asked about the introduction and follow-up of clauses concerning human rights and women's rights. I shall never forget, Commissioner, how everyone was up in arms about the destruction of the statues by the Taliban while simultaneously, a huge number of women were being murdered. These matters should also be followed up.
Mr President, I welcome the opportunity to contribute to this debate, however briefly. I also welcome the fact that so many colleagues are pouring into the House at this moment, clearly to hear what I have to say.
I wanted to contribute because, as colleagues on the other side of the House know, there are differences between groups on the important issue of corporate social responsibility. Mr Howitt made a very important observation when, at the start of this debate, he said that he had been working in parallel with Mrs Gillig on this report. "Parallel" is a very good choice of word because parallel lines are separate lines and do not meet. It is important that CSR, as a subject, should not be seen as a catch-all for everything that everyone wants businesses to do better. Also it is important that the core labour standards - these ILO standards - are given the dedication and focus needed for their implementation, as indeed the rapporteur so eloquently pointed out. Clearly there is much work, collectively, that we need to do on this.
I thank the rapporteur for accepting two of my amendments in particular. One was that globalisation can be positive, creating opportunities for real growth and development. I say to Mrs Jensen that this is still very much in the body of the report. The other was that a major driver of social cohesion is full employment. All of us need to be much more positive and proactive in this regard.
Finally, I would observe that the rapporteur has accepted the Commissioner's conclusions. We, across the House, will be supporting the rapporteur's conclusions. There is a real danger of consensus breaking out all over the place. I congratulate the rapporteur on her work in making this possible.
Mr President, I think that there is an automatic connection to be made between the global and local dimensions of employment.
The previous communication was on local employment planning and, as the interventions by numerous honourable Members have demonstrated, impoverished workers in a third world country can hold workers in a region of Europe hostage. And that is the problem with the development of global economic governance, which liberates trade and capital without any accompanying global social governance. The aim of this communication is to help service the need for a social governance framework. The political approach taken in this communication is that it is not predicated on protectionism. It is a positive approach which makes use of incentives, cooperation and sustainable development.
I should like to comment on a few specific points raised by the honourable Members. The role of the International Labour Organisation. We can confirm the central role of the ILO, we have decided to increase our involvement in ILO programmes and just last year I and Mr Somavía, the Director-General of the ILO, signed a new exchange of letters which include the promotion of core labour standards throughout the world, reducing poverty, promoting decent work, social dialogue, companies' social responsibility and employment. This agreement will also cover the Cotonou and ACP accords. It is important for Parliament to support the financial dimensions of this collaboration between the Commission and the ILO.
I also think that the high-level global committee on the social dimension of globalisation set up in a global agreement under the auspices of the ILO to address and propose innovative ways of improving governance at global level was an important step.
Another step needed is to promote the greatest possible cooperation between the ILO, the World Trade Organisation, the World Bank, the International Monetary Fund and the two United Nations Conferences on Trade and Development.
As far as the Member States and individual bilateral or multilateral agreements are concerned, the Commission proposes that the social dimension and social or core labour standards be taken into account in all the relevant sectors of the European Union (trade, development, foreign relations and social issues). One speaker mentioned Parliament's support for the new approach under the system of generalised preferences which, may I remind you, encourages beneficiary countries to exceed core labour standards using specific incentives granted to these countries by the Commission.
My last comment concerns the European initiative on democracy and human rights, under which very specific action is being taken to support the fight against child labour, which numerous members referred to, and the reintegration of working children in education. I should like to close my intervention on this communication by responding to two honourable members; first Mrs Smet, who referred to monitoring of the internal job market in Europe: there is, of course, the Dublin institute, but as regards home working, another form of slavery, we are up against the major problem of undeclared work which is very hard to identify, but I shall be submitting a study which, as I said, is being prepared on the question of women engaged in undeclared work at home. Where the question of cooperation between the Commissioners for Development Aid and Social Affairs is concerned, we already have close collaboration, as the result of which, may I remind you, we had a horizontal action plan on the gender dimension in all the individual projects for all development aid last year, complete with timetables and its own budget.
The second point is the new Commission communication on social dialogue and, more importantly, the external dimension, the global dimension of social dialogue and the role which the social partners, employers and employees, can play with respect to investments at global level to observe social labour standards.
Mr President, I have the honour and the pleasure, as rapporteur, of informing the Members of this House of the fact that the draft agreement on waste statistics, reached during an informal meeting between representatives of Parliament, the Council and the Commission on 26 June last, was adopted by Coreper yesterday afternoon; this has been confirmed in writing by the Chairman of Coreper to the Chairman of the Committee on the Environment, Public Health and Consumer Policy. With this, the last obstacles have been removed on the road to agreeing on the achieved result. The Council will be adopting 13 amendments from the Committee on the Environment, Public Health and Consumer Policy, while a compromise has been reached on all other amendments. The compromise amendments have been tabled on behalf of the EDD Group, the Group of the Greens/European Free Alliance and the PSE Group, because only those groups were represented on 26 June, but these are also backed by other groups.
I should like to have Commissioner Diamantopoulou confirm that in these waste statistics and the further development of pilot studies by the European Commission and Eurostat, every effort will be made to keep the burden for the respondents to a minimum. I am concerned that this very much applies to agriculture.
I should also like to receive confirmation of the Council's oral pledge to produce an annual update of the waste indicators available. After all, it is on this proviso that we accepted the biannual provision of information.
Finally, we have gained one year, thanks to this agreement. This result could only be achieved thanks to the excellent cooperation with the members of the Committee on the Environment, Public Health and Consumer Policy and their staff, as well as our unsurpassed Secretariat. I should also like to thank the 7 Council presidencies with whom I have teamed up, the European Commission and Eurostat, for their excellent cooperation.
Thank you, Mr Blokland, for this good news. The Council cannot confirm it orally, as you requested, for it is not here, but the Commission is here and is able to give us its opinion of these amendments.
Mr President, the Commission can accept all compromise amendments tabled and thus can support the voting recommendations of the rapporteur.
The amendments as tabled in the compromise package should increase the quality of statistics. The main reason is that Member States have more time to establish their methodologies for obtaining reliable data. Data collected on complicated issues such as agricultural waste and waste recycling will benefit particularly from this.
Allow me to say a word on the waste data requirement for agriculture. The Commission has also been very well aware of the fact that an equilibrium had to be found between the important data requirement and the minimisation of the burden on respondents. I would like to stress the following fact. In order to reduce the administrative burden on small enterprises, enterprises with fewer than 10 employees will be excluded from surveys, unless they contribute significantly to the generation of waste. This derogation for small enterprises is applicable for the whole regulation. Moreover, I would like to recall that the regulation provides for a transitional period of up to three years and that this transitional period is closely linked to the pilot studies, which aim at finding the most cost-effective methods for obtaining data.
The Commission welcomes the proposed frequency of data provision, which is to be every second year. The Commission takes note that Member States will provide yearly updates for some aggregated data sets. These aggregated data refer, for example, to some of the structural indicators requested for the annual spring report of the Commission, which was agreed at the Göteborg European Council of June 2001.
Mr President, on behalf of my group, I wish to withdraw our support for Amendments Nos 68 and 69. This was a joint motion by the rapporteur and myself on behalf of our respective groups, which we tabled out of a desire to be accommodating to the Council, which wanted an immediate resolution, albeit one contrary to the line taken by the Committee. The Council, however, did nothing to meet us halfway, and my understanding of the codecision procedure is not that it involves conceding negotiating points at first reading stage without getting anything in return. We will be voting against both amendments.
Mr President, I wish to point out that something very strange has happened to Amendments Nos 13 and 35. In the original report, the term "consolidated version" was used, but in the folders - both of which are in German - both the amendments refer to a "codified version". I would like to say that there have been difficulties with the legal department, but that the original version adopted by the Committee is described as "consolidated" and not "codified". I am sure that more work will have to be done on this when final adjustments are made, but I just wanted that to be on the record.
The linguistic services will, of course, carry out a thorough check on the basis of your comment, Mr Wieland, to ensure that the text used is the version you have indicated to be correct.
Regarding Amendment No 14:
Mr President, under Amendment No 14(2)(f), I should like to add the following words after "seagoing vessels": "inland waterway vessels". It was remiss of me at committee to have missed that out. I have raised it with the rapporteur and he is in agreement with this.
Mr President, I did not want to speak until the vote on the second part had been taken. I would like to point out that in the second part there is a technical error in the English version. The speed should be 0.15 metres per second, whereas in the English text gives it as 0.015 metres per second. The former is correct.
The English version will be corrected as well, Mr Miller. The text I have before me has already been corrected.
(Parliament adopted the legislative resolution)
Report (A5-0189/2002) by Mr Ceyhun, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the proposal for a Council framework decision on combating racism and xenophobia [COM(2001) 664 - C5-0689/2001 - 2001/0270(CNS)]
(Parliament adopted the legislative resolution)
Report (A5-0115/2002) by Mrs McKenna, on behalf of the Committee on Fisheries, on the proposal for a Council decision on the conclusion by the European Community of the Convention on the Conservation and Management of Fishery Resources in the South-East Atlantic Ocean [COM(2001) 679 - C5-0666/2001 - 2001/0280(CNS)]
(Parliament adopted the legislative resolution)
Joint motion for a resolution
Mr President, the text of the resolution which we are about to discuss on the International Criminal Court states that the Statute has been ratified by 69 countries, but it was 76 countries. This should therefore be corrected: 76 instead of 69.
Mr van den Berg, this problem has already been pointed out by Mr Lagendijk. Moreover, during the debate which I chaired yesterday, I heard several Members mention that the number of countries which have already signed the International Criminal Court statute is much higher. The correction will, of course, be made.
(Parliament adopted the resolution)
Report (A5-0215/2002) by Mr Medina Ortega, on behalf of the Committee on Legal Affairs and the Internal Market, on the monitoring of Community policy on the protection of purchasers of the right to use immovable properties on a timeshare basis (Directive 94/47/EEC) [2000/2208(INI)]
(Parliament adopted the resolution)
Report (A5-0217/2002) by Mr Berenguer Fuster, on behalf of the Committee on Economic and Monetary Affairs, on the Commission Green Paper on the review of Council Regulation (EEC) No 4064/89 [COM(2001) 745 - C5-0159/2002 - 2002/2067(COS)]
(Parliament adopted the resolution)
Report (A5-0176/2002) by Mr Busk, on behalf of the Committee on Fisheries, on the Commission report on the monitoring of the implementation of the common fisheries policy [COM(2001) 526 - C5-0008/2002 - 2002/2001(COS)]
(Parliament adopted the resolution)
Report (A5-0228/2002) by Mrs Attwooll, on behalf of the Committee on Fisheries, on the Commission communication to the Council and the European Parliament on behaviour which seriously infringed the rules of the common fisheries policy in 2000 [COM(2001) 650 - C5-0197/2002 - 2002/2093(COS)]
(Parliament adopted the resolution)
Report (A5-0197/2002) by Mrs Figueiredo, on behalf of the Committee on Women's Rights and Equal Opportunities, on the application of the gender equality work programme (2001-2005) [2001/2266(INI)]
(Parliament adopted the resolution)
Report (A5-0214/2002) by Mr Schmid, on behalf of the Committee on Employment and Social Affairs, on the Commission communication 'Strengthening the local dimension of the European Employment Strategy' [COM(2001) 629 - C5-0076/2002 - 2002/2034(COS)]
(Parliament adopted the resolution)
Report (A5-0251/2002) by Mrs Gillig, on behalf of the Committee on Employment and Social Affairs, on the Commission communication entitled 'Promoting core Labour Standards and Improving Social governance in the context of globalisation' [COM(2001) 416 - C5-0162/2002 - 2002/2070(COS)]
(Parliament adopted the resolution)
Mr President, I regret the fact that this House, when considering the report on the promotion of the use of biofuels, did not advocate making the addition of biodiesel mandatory. As I see it, the many benefits associated with their use mean that biofuels have to be promoted much more extensively as a competitive product. Let me remind you of our dependence on fossil fuels and of the fact that they are imported from third countries. I would also like to reiterate that we would thus be able to comply with the Kyoto protocol all the more speedily, and would remind you of the impetus this would give to rural areas and to the multifunctional role of agriculture.
I spoke in favour of the addition of a mandatory quantity because, on this point too, I believe that a greater market share can be achieved more quickly. Despite this, though, I am very grateful, as I believe that these new directives and the new decisions taken by Parliament are a good thing in terms of an innovative future for agriculture and rural areas, and hence that what we have done today is a good start.
I am a firm believer in the possibilities of developing biofuels from primary agricultural products; one example of the multifunctional character of our agricultural industry is that we are able to produce food and energy. The energy industry produces 570 000 tonnes per year; it is still in its infancy, in other words and is expected, in the next few years, to undergo substantial growth, in terms of volume, energy efficiency and in terms of improving its environmental impact.
I supported the measures which seek to introduce differentiated taxation; we should increasingly consider taxes on oil products as an 'ecotax', designed to penalise fossil fuels for their negative external costs, such as their non-sustainability and their contribution to the greenhouse effect. Biofuels, on the other hand, are a clean, renewable and indigenous resource, and have no impact whatsoever on the greenhouse effect.
I supported the measures which give Member States specific and increasing objectives on the use of biofuels in the fuel pool, and I regret that Parliament has watered down the restrictive character of these measures.
Lastly, I regret that we received no support for the provisions which seek to avoid a situation whereby the measures taken bring about an increase in imports of biofuels and their raw materials.
We Swedish Social Democrats voted against Amendment No 33(3)(a), which proposes that hoists are only to be intended for persons of limited mobility. We believe that these simpler lifting devices should also be available to a broader public which has need of them.
This report requires the certification of machinery and lifts to be based on criteria that will provide greater security for users. We therefore voted in favour, even though the recommended measures will apply to new machines alone and only very rarely to old appliances.
Despite the fact that the report stresses the obligation to maintain operational appliances in good working order, the likelihood of fulfilling this desire can, however, be questioned. There have been reports recently in the French press of a series of accidents involving lifts in council flats, in which several people died. The French lift trade union stated that, for some time, it has condemned chronic staff shortages within service departments, whose technicians are responsible for maintaining two or three times as many appliances as 20 years ago. In addition to this, the standard of council accommodation is deteriorating, like all council equipment, and it is being increasingly neglected by the public authorities.
The report's declared intention, which we support, to bring safety up to the highest possible level should therefore be backed up with coercive measures to prevent the sale of dangerous machinery and with the obligation to provide sufficient technical and human resources to maintain this equipment, to replace it as and when necessary.
. (NL) This topic mainly appears to be a technical matter which does not involve any major political choices. This is not entirely true, because it can have major implications on both consumer protection and on the well-being and health of employees. The European Machinery Directive has two quite divergent objectives. In accordance with Article 95 of the Treaty on European Union concerning the internal market, the Machinery Directive must serve to promote the free movement of goods. Fortunately, paragraph 3 of this Article also refers to a high level of protection in the area of public health, safety and consumer protection, and the question is whether this is actually being achieved. Although insufficient research has been done in this area, the existing directive seems not to have led to a visible decrease in the number of industrial accidents. Neither am I expecting great things from the review of the directive, certainly as long as there continues to be confusion about its scope. The first defect is that self-certification is considered to be the greatest good. This is also referred to as 'Conformité Européenne', which operates in conjunction with the CE marking. The latter offers fewer guarantees than do the old, national inspectorates, such as the KEMA in the Netherlands for electrical appliances. The second reason is that items such as vehicles, switches, generators, moving staircases and small lifts are excluded from the directive.
We Swedish Social Democrats chose to vote in favour of the resolution in its entirety and in favour of Amendment No 12. We would hereby like to clarify our position.
Amendment No 12 goes a long way in its efforts to combat racism and xenophobia. The Swedish constitution provides robust protection for fundamental freedoms and rights. Certain elements of Amendment No 12, particularly item (f), may contravene our freedom of association, as enshrined in our constitution. We shall not support a restriction upon, or change to, our constitution. The reason we still support Amendment No 12 and the resolution in its entirety is that the report is a clear improvement compared with the Commission's original proposal. It is vital that the European Parliament takes a clear stand against racism and xenophobia.
In our view, the proposal for a framework decision on combating racism and xenophobia, presented by the Commission, has no legal basis from two points of view.
1. The proposal aims to approximate rules on criminal matters - and sanctions - in the Member States, using Articles 29, 31 and 34(2) of the Treaty on European Union as a basis. However, these articles do not confer this responsibility for combating racism.
2. One of the objectives of police and judicial cooperation under Title VI of the TEU is, indeed, to combat 'racism and xenophobia?, but the Commission's proposal takes it upon itself to widen the definition of these words, by adding aversion determined by 'religion or belief? (Article 3) to aversion determined by race or national origin. Although the meaning of the words could be changed at a later date to broaden the competences set out in the Treaty, it would be a little too easy, and we would find out.
Lastly, this attempt at excessively widening the definition of racism gives rise to the fear that a European 'thought police' is on patrol, and for this reason too, it must be rejected.
- (DA) We wish to begin by stating that in no way are we opposed to combating racism and xenophobia, that is to say to the very objective of the report. We have nonetheless chosen to vote against the proposal, since we are basically convinced that legal and internal issues are best dealt with by the Member States themselves. We also have our doubts about the legal basis for this framework decision which, with its very specific instructions, has assumed the character of a supranational decision.
We agree fully on the need to fight racism and xenophobia and welcome that the European Commission recognises the need to fight racism and xenophobia.
We will, however, not support the Ceyhun report for several reasons.
Firstly, the report leaves little if any attention to the political fight against racism and xenophobia, and focuses primarily on the judicial action to be taken. However, racism and xenophobic attacks and discriminations occur in the social and economic spheres and must be countered by measures to abolish such discriminations, which exist also in institutionalised forms. An approach strictly limited to criminal law cannot be considered sufficient in the fight against racism and xenophobia.
Secondly, the focus of the report is on legal restrictions on racist and xenophobic beliefs and not on the actions motivated by racism and xenophobia. Criminalising what people think amounts to attempted censorship and diverts attention from violent criminal attacks on people of colour and foreigners. Instead of a "mind-policing-approach" we would support a hate-crime-legislation approach that considers racist and xenophobic motives for a crime an aggravating circumstance and increases sanctions on these crimes.
(Abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
Today, in light of the growing threat from election results in favour of the far right in Europe, it is necessary, more than ever before, to show our determination to protect all the fundamental values and principles of our democratic system.
Therefore, the representatives of democratic political groups have a duty to assert their commitment not to join together with a political coalition, nor with groups or parties which entertain ideologies or proposals that could undermine the democratic principles on which our political system is based.
As part of the democratic debate and during election campaigns, we must also undertake to condemn any talk, any populist attitude that could artificially heighten the fears which bolster far-right groups.
Furthermore, it is a good idea to make all the Members of our parties to sign a code of good conduct in order to define the attitude that they must adopt towards groups which place the democratic principles of our political system at risk.
The rapporteur is himself proof that Europe is not racist. Mr Ozan Ceyhun, Turkish by birth, is a Member of the German Parliament. I do not think, however, that there are many offspring of European residents in the Turkish Parliament.
We are still confronted with the same approach: Europeans are racist if they reject the immigration policy. This approach involves forced guilt, moral inquisition and permanent psychological conditioning.
The Ceyhun report is a further step towards moral totalitarianism. It contains such a broad definition of the racist offence that it is becoming difficult to say what is not racist. Therefore, a simple reference to national origin may be considered as a racist act or as racial discrimination. Ultimately, the mere fact of setting aside public sector jobs or the right to vote for nationals falls foul of this aberrant legislation.
The report also has a repressive edge, making it a crime to express one's thoughts.
Freedom of expression is giving way to the principle of compulsory cosmopolitanism.
This 'anti-racism' hysteria is the psychological level of the process whose aim is the general colonisation of Europe. One right is finally recognised implicitly in the report: that of keeping quiet and supporting those who are destroying our freedoms and our identities.
This document is the manifesto of collaborators of future foreign occupations. We are mounting resistance.
Undoubtedly, racism is a dangerous and unacceptable phenomenon. However, in Britain we have developed our laws to tackle these matters in ways which best suit our own circumstances and to reflect improving race relations (at least until 1997).
The offence of xenophobia is extremely difficult to prove and there is no direct place for it in British criminal law. In those circumstances we prefer to continue with our own policies and sanctions.
This framework decision if implemented also challenges traditional values of free speech and this is harmful, not helpful, to good race relations, which we all desire.
British Conservatives do not like to abstain in the fight against racism but must do so on this occasion for the above reasons.
- (DA) I have two main reasons for voting against the proposal.
1. Actions to combat the callousness that finds expression in racism and xenophobia should not be translated into sanctions under criminal law such as the proposal is based upon. Criminalisation is, at best, ineffective and, at worst, counterproductive. It also has a number of damaging effects, including that of seriously impairing freedom of expression.
2. A 'common EU criminal law approach?, which the proposal is based upon, has no legal base in Title VI of the Treaty on European Union. In reality, we are talking here about such an extensive regulation of both ends and means that a 'framework' decision, as such, cannot be taken. Add to this the fact that 'racism and xenophobia? are not included in the types of crime that can be regulated pursuant to Article 31(e) ('organised crime, terrorism and illicit drug trafficking?). The framework decision therefore contravenes the Treaty and entails a clear infringement of the Danish exemption in connection with legal and internal affairs.
We support Mr Ceyhun's report as a praiseworthy contribution to the fight against racism and xenophobia in Europe. Racism stands in direct opposition to the values on which the European Union is based - human rights, equality, freedom and democracy. A common definition of racist and xenophobic crimes, along with a harmonisation of crime classifications, may be an important tool in combating actions which constitute a violation or persecution of individuals or ethnic groups. At the same time, it is our duty as democrats to enter the debate with the racists. If we can obliterate their arguments, democracy and tolerance will have won a major victory.
Freedom of expression, freedom of association and freedom of the press are fundamental rights and should generally never be restricted. In Sweden, these freedoms are enshrined in the constitution and any restriction should be carefully considered. Striking a balance between these freedoms and effective work against racism and xenophobia is, therefore, difficult. With this in mind, it is with some hesitation that we support the proposal on banning the dissemination of printed material and the proposal which may in practice mean that membership of certain organisations and parties may be criminalised.
Even though we regularly discuss simplifying Community legislation, the Commission's proposal is, in my view, useless and incongruous.
Although we must combat all forms of racism, it is primarily the duty of the Member States to take action, all of which, moreover, have specific legislation at their disposal (although a legal crackdown is certainly not the appropriate solution).
Incidentally, does the subsidiarity principle not state that the Union may only take up an issue if Europe provides 'added value'?
In this particular case, the existence of 'racist' acts in the Member States - a dubious description since 'there are no uniform criteria for data collection relating to racist incidents? - in no way justifies this intolerable interference in national criminal policies.
This proposal is based on fantasy - there could almost be a Black International for racism! - and borders on ideological manipulation; these liberticidal proposals, which seriously breach the freedom of expression, seek only to meet the demands of the agencies that are allegedly responsible for protecting human rights.
In this area, Europe is merely the Trojan horse for small, moralising groups which are settling scores and seeking, in fact, to eliminate their political opponents.
. Mr President, I wholeheartedly support this motion for a resolution which will act as a considerable deterrent to racist offenders. By making it easier to prosecute people for racist offences, religious and racist intolerance could be significantly diminished. Indeed, by increasing the scope of what constitutes racist behaviour, to include actions that may be deemed threatening, abusive or insulting, this resolution represents a consolidation of the principles of freedom and human rights, principles upon which the EU and its Member States are founded.
We voted against the resolution on the conclusions of the European Council in Seville, because it approves the confusing statements which seek to mislead the Irish people in the run-up to their second referendum on the Treaty of Nice.
These two statements - the first, unilateral in nature, made by Ireland, and the second made by the Council which takes account of the former (or takes note of it, depending on the language version) - seem to guarantee each country's freedom of choice in terms of security and defence policy in general, and in terms of each process in particular. But this is not the spirit of Nice. If they say 'yes' in the second referendum, the people of Ireland will become trapped by texts which will inevitably lead them further into integration, which is what they do not want.
Unfortunately, I am unable to continue on this subject here, since the European Parliament's administrative service has decided to cut down every explanation of vote that exceeds 200 words. But people who want to know the truth about European affairs, and who are tired of the truth being hidden in Parliament's official debates, can log on to the web site of the French Mouvement pour la France members, at the following address: http://www.autre-europe.org.
. (PT) I welcome the approval of the amendment - which we supported - condemning the action of the Spanish authorities preventing a group of Portuguese citizens, including a member of the Portuguese national parliament, from crossing the border in order to take part in an authorised demonstration in Seville, during the European Council meeting, because I believe that this action runs counter to the fundamental principles and freedoms enshrined in the Treaties.
The joint motion, however, has many shortcomings, which we addressed in the motion tabled by the Confederal Group of the European United Left/Nordic Green Left (but which, unfortunately, was rejected) and contains many negative aspects, specifically in failing to criticise the criminal justice and security aspects of immigration policy, in insisting on compliance with the Stability Pact and the monetary guidelines and in calling for the federalist approach to be extended in various aspects of Community policy. Consequently, despite the fact that we voted in favour of certain points, such as the amendment condemning the actions by the Spanish authorities at the Spanish-Portuguese border, we have voted against the joint motion.
. (EL) The European Council in Seville added an extra course to the walls around fortress Europe by taking measures to strengthen xenophobia and racism and conceal the cruel liberal policies of the ?U and the Member States, making scapegoats of immigrants and their countries of origin.
It is persisting in its anti-grass roots policy of antagonism, privatisation and liberalisation of the markets, which increases the profits made by big business and exacerbates the situation of the workers, understandably provoking them to react.
It is strengthening the militarisation and high-handedness of the ?U, making provision to send forces to Bosnia and FYROM and creating new prosecuting authorities to consolidate the new order, deal with differences of opinion between the imperialist powers and suppress opposition and counterattack by the workers.
One example of this high-handed policy is the fortress erected around the Council venue, the attempt to terrorise citizens and the ban on demonstrations and on demonstrators from other countries entering Spain.
These splendid demonstrations, with more broadly-based social groups rallying round to oppose this policy, and a new anti-imperialist, anti-monopoly front will, without any shadow of a doubt, be the workers' response in their bid to overturn it.
The MEPs of the Communist Party of Greece voted against the joint motion because it basically consents to this policy.
What will, without a doubt, retain the public's attention in relation to the Seville Summit will be the European programme on combating immigration. The Heads of State and Government, haunted by the election results in favour of the far right, have adopted a vast and repressive arsenal of security measures but have not tackled the underlying causes of immigration, nor even attempted to find other solutions apart from extradition for immigrants residing and working in Europe. It is rather paradoxical that, at the same time, in Seville, 450 illegal farm workers, most of whom are Algerian, occupied the university demanding to receive the correct paperwork for their situation. They asked the real questions, that of the debt that their country of origin has run up at the IMF, which is plunging the population into further and deeper poverty; about the mafia groups which are taking advantage of 'Fortress Europe'; about the employers who abuse this illegal workforce, disregarding the right to work and human rights.
We urgently need a different policy to cancel third world debt, to withdraw European support for dictators, provide immigrants with the correct paperwork and to open up borders. Spain has also set little store by the Treaties by preventing, during the Summit, Portuguese citizens from crossing the border.
(Explanation of vote cut short pursuant to Rule 137(1) of the Rules of Procedure)
Once again, the conclusions reached at a European summit, in this case at Seville, illustrate that work on Community integration continues to come up against a brick wall. Although we made faster progress with integration during the 1990s by following a federal approach, the voice of the nations seems to be making itself heard again since the drafting of the Treaty of Nice.
The conclusions of the Seville Summit confirm the fact that the debate on most of the major areas was postponed due to disagreements between nations that are anxious to promote their sovereignty and their interests.
As for immigration, the penalties against illegal immigrants' countries of origin, as advocated by certain governments, were fortunately not approved. Led by France, several countries rejected such measures, which run counter to their long-standing tradition of welcoming immigrants. These measures would have had a detrimental effect on their relations, developed over some time, with the States from which these illegal immigrants originate.
Similarly, no specific changes were made to the way in which the CAP works or to the way in which the Council of Ministers operates. All this goes to show that the Member States have distinct interests and proves, as if it were necessary, that, if we wish to continue with European integration, we must not ignore these realities.
. (NL) During the first half of 2002, the Council's Spanish Presidency achieved the same kind of results as the current Spanish government is achieving in Spanish internal affairs. It was looking back instead of forward. The government's priorities were to even further withdraw from the economy and to strengthen the authoritarian and militarised character of what remains of the government, thus creating greater scope for the rulers and less for critical citizens. It appeared to be an attempt to cast the entire European Union back into the nineteenth century, the era before the rise of the labour movement and the environmental movement, and before the introduction of universal suffrage.
Fortunately, parliament has corrected a proposal on protecting prominent people, and the Spanish Presidency, in its opposition to my report on the market for public transport, did not manage to find a majority to enforce large-scale privatisations.
The Seville Summit has done nothing to solve the financial problems which stand in the way of EU enlargement, and failed to reach agreement on 14 EU agencies for which a chair is yet to be found, but has once against spoken out against immigration without offering a solution. In short, it was a large-scale pass-the-buck operation.
. (PT) The Seville Summit focused on three main issues: firstly, the approval of a set of measures on the organisation of the European Council and the Council which, without affecting the principle of equality between Member States, will enable these bodies to function better and more effectively; secondly, the positive confirmation of the timetable laid down for the conclusion of negotiations with the candidate countries that will join the European Union in the first wave, whilst respecting the principle of merit and of differentiation; and finally, the adoption of a firm position on the fight against illegal immigration, without, however, undermining the commitments on development and cooperation we have given to the countries of origin or of transit of migratory flows and their involvement in this fight.
The clear position of the Council on the need to strengthen the component of the outermost regions in the Union's policies, given their specific characteristics should also be noted, because of its importance and significance.
This set of issues is sufficiently and appropriately developed in the Joint Resolution that has just been approved, despite the fact that it is a compromise text, which is why I supported the motion and voted for it.
. (PT) A point I welcome in particular from the Seville Summit, at the close of the Spanish Presidency, is the refocusing of attention on the outermost regions and therefore, the corresponding paragraph in the motion for a resolution that we have approved. The Azores and Madeira, in the case of Portugal, fully deserved this attention, which prevented Article 299(2) of the Treaty of Amsterdam from falling out of sight or into disuse. Unfortunately, in the last two years, neither the Portuguese nor the French presidency, which at that time was run by socialists, gave any new boost to this important aspect of the Treaties - even though Portugal and France are, in addition to Spain, the Member States that have outermost regions. We had to wait for the Spanish presidency - not a socialist one - and for the boost given by the new Portuguese government for the issue at last to be accorded the consideration it deserves. We shall pay close attention to developments in this area by the end of the year.
. (NL) Like my group, I have voted against Amendment No 1 tabled by the ELDR Group, because it is not within Parliament's remit to prescribe to national parliaments how they should deal with the forthcoming enlargement treaties.
The European Council will undoubtedly make proposals, to which national parliaments will be able to respond individually. It is up to each of those national parliaments to decide whether they want to deal with these treaties individually or en bloc.
How can we fail to comment on the affirmation in this resolution which states that every human being has the right to have access to healthy and nutritional food and clean water and a fundamental right to be protected from famine? How can we fail to be horrified by the statistic that 815 million people in the world suffer from hunger?
Our positive vote is solely inspired by this aspect of the document.
Because how, at the same time, can we fail to be indignant at the hypocrisy of gaining unanimity across all the parties, which, for the most part, have supported each and every disgraceful policy conducted by the major imperial powers to support their corporations and financial groups which are directly or indirectly responsible for this situation? The material resources and accumulated wealth are more than enough to provide every human being with access to food and water. But this wealth is monopolised by a small number of large corporations which not only refuse to part with the slightest amount in order to help those members of the human race that are suffering, but continue to increase their wealth at its expense.
The resolution stops short of the point where the problems begin. It is precisely because of its hypocritical condemnation and its cowardly proposals that all the parties were able to take a part in drafting it.
. (ES) Just like the Monterrey Conference, the World Food Summit has sadly been yet another wasted opportunity. The EU and the Member States could have shown, not only with words but also through action, their commitment to the fight that the United Nations has embarked on in order to end poverty and hunger in the world. Once again, however, we achieved nothing more than grand declarations of principle and we have not been able to adopt the necessary measures and allocate the necessary resources to turn words into action. We continue to proclaim the right of each individual to have access to healthy, nutritious food, yet we are incapable of taking action to allow this right to be exercised by the poorest people. We limited ourselves to repeating the commitment to halving the number of malnourished people by 2015, which is not only totally insufficient but is now impossible to accomplish given the failure to adopt generous, effective measures.
That is why I have voted for the Resolution on the Rome Summit, because it proposes solutions that attempt to get to the heart of the problem and address not only the consequences but also the causes of poverty and the lack of food in the world.
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
. (DE) I cannot share the optimistic assessment given by the report on the World Food Summit in Rome. I see the results emerging from this conference of 182 states as being rather meagre and the prospect of effectively combating hunger as a worldwide problem, as a dismal one. Little progress has been made in the intervening six years towards the objective proclaimed at the previous summit in 1996, that of reducing the number of the world's starving from 800 million to 400 million by 2015. Whilst some states have succeeded in keeping hunger within bounds, new starvation zones have come into being in other regions, for example in the former Soviet Union.
The main reason for the 1996 action plan's failure to reach its target is primarily that it was founded on a neoliberal policy which entrenches the structural causes of hunger and malnutrition rather than doing away with them. It is not globalisation and market liberalisation that are needed, but rather the radical dismantling of the trade barriers erected by the North to keep out products from the South, just as much as the promotion of food production for local markets by small farmers and producers' free access to input such as water, land, woods or fishing grounds. Trade can only be a key factor in security of food provision across the world if it is not seen as a one-way street down which the big food and feedingstuff corporations may travel as they will.
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
The Rome Summit has once again revealed the divide between the northern and southern hemispheres. One of the most serious problems continues to be the lack of water for both drinking and other purposes. This problem could be solved if the Member States were to set up an ad hoc fund for the direct financing of the planning, purchase, construction and management of wells and water systems.
Combating hunger in the world is not just a competition to see who can show the most solidarity, it is a fight against the desperation which is driving millions of people to pursue their dream of a better life elsewhere. Sadly, in many cases, this dream is never realised, shattered by our inability to act as quickly as progress demands.
We are sure that greater focus on the primary needs of the economies of the poorest countries and searching for on-the-spot solutions will bring effective solidarity. The proposals of the FAO Summit in Rome appear to follow this line and all the participating countries are committed to them. Our task is to ensure that the good intentions are translated into practical measures and immediate, focused solutions. In the hope that this will happen, we voted for the motion.
Today the House approved a motion protesting against the recent American law exempting American personnel from the jurisdiction of the new International Criminal Court, even if they are accused of genocide and war crimes.
There can be no doubt whatsoever that this bill degrades the basic principles of international law and illustrates the arrogant, martial, world-dominating, imperialist profile of the USA.
However, every well-meaning person must be wondering:
1. Has the ?U only now remembered the principles of international criminal law? Why did it not apply them when it joined with the USA in bombing Yugoslavia and, after 11 September, in declaring "war on terrorism" and Afghanistan, when it said "we are all American"?
2. Which principles it and the USA applied when setting up the International Criminal Tribunal, which is illegal under the UN Charter, in order to try President Milosevic and anyone else who resisted American and NATO intervention?
3. Whether the leaders of the EU and NATO will be brought before this Court for their crimes in Yugoslavia, Afghanistan and anywhere else in the future?
4. Whether this Court will perhaps eventually be used to try those who resist the new imperialist order?
Because of these concerns, the MEPs of the Communist Party of Greece are unable to vote in favour of the motion.
Mr President, it was a matter of great satisfaction to us all that the Medina Ortega report was adopted by such a decisive majority. It really is an important issue for many of our constituents to regulate better the timeshare industry and related activities. Many people in the European Union - and certainly many of my own constituents - have had serious complaints about fraudulent behaviour and mistreatment at the hands of sharks operating in this market. This is very unfortunate because there are many honest, decent and appropriate operators, for example those represented by the Organisation for Timeshare in Europe, from which I have received important help in relation to my constituents. I am sure others have too.
The real problem is the regulation of fraudulent behaviour and making sure that people in particularly vulnerable situations are adequately protected against it. The risk of sectoral legislation about one particular kind of fraud is that you simply regulate one part and leave on the margins new forms of fraud, which is unregulated or left under only general criminal law regulation. It will be important for the Commission to study that carefully and bring forward stronger proposals to us.
It is a matter of real concern to all our citizens that this should be done properly. We call upon the Commission now to follow up the excellent report of my friend and colleague, Mr Medina Ortega.
Mr President, like Sir Neil MacCormick I welcome this report, particularly now it is amended to give it more teeth. When we adopted our original timeshare legislation I hoped that the long queue of people coming to see me about problems would come to an end. Indeed, they did for a while but they started again because as soon as one set of legislation is established, fraudsters will then move on to something else. The latest scam is basically establishing so-called holiday clubs. I welcome the fact that we are taking action on this. It is important to remember that, in terms of the approach to the citizens of the European Union, it is our ability to take action on issues like this which is very important so that people recognise that they are part of a citizens' Europe and that if they have problems in one country, they can make representation through the legal system properly.
Fortunately, as Sir Neil said, we now have a number of organisations which are working very hard in this sector and the situation has improved. However, we need to deal with the fraudsters who spread so much misery.
. (NL) First of all, the draft legislative resolution receives my unqualified support. It is clear that Directive 94/47 has not had the desired effect. A review is therefore necessary, because practice has shown that unfortunately, consumers are still often the victims of fraud within this market.
On the basis of current legislation, the regulations are too minimal to be able to easily distinguish fraudsters and cowboys from serious timeshare operators, to whom this situation is also detrimental.
In order to establish the difference between the 'good guys' and 'bad guys', I have tabled an amendment on the basis of which, in the event of a dispute, the court local to the consumer should always be declared competent. Such a provision has a deterrent effect on unscrupulous timeshare operators and removes the victims' fears about having to take the matter to court in a foreign country. My amendment, which is, in fact, backed by the Organisation for Timeshare in Europe, has, to my great regret, not received sufficient support from the Committee on Legal Affairs and the Internal Market.
The above is partly substantiated by Commissioner Byrne in his replies during the debate and is therefore worth considering when drafting the requested evaluation or new legislation.
. (NL) Hardly anyone knows what the subject of real estate timesharing is actually about. This proposal provides for measures in order to prevent fraud and deception. People are under the illusion that they can buy a holiday home cheaply for the exact period they want to take their holidays. Other holidaymakers own the home during other weeks of the year. Since in many cases, this involves a residence in an area with a different language, other customs and legislation different from the country of origin, there is plenty of scope for misunderstandings.
Much worse is that it also leaves the field wide open for misleading the buying public. Since, due to their long-term absence, they cannot manage the holiday home themselves; somebody has to do it for them. This is the seller, who, in fact, remains the owner. The buyers become disappointed because they have to pay a large sum of money for which they apparently receive few rights in return. Ultimately, they end up with a property which is not suitable for their purposes and which they cannot sell on to anyone else. It is precisely against this cross-border fraud that measures that are the same across different European countries are needed. Even opponents of centralist and interfering EU legislation, such as myself, believe this to be a useful form of consumer protection.
. (NL) One of the hallmarks of capitalism is that companies are also commodities in their own right. Large, profitable companies can buy up other companies. In some cases, a purchase of this kind takes place in order to close down this other company and take over its share of the market. It is also possible for a company to use its own profits to reduce its prices temporarily. It can subsequently elbow competitors out of the market and cause them to go bankrupt. Concentration of wealth and power is part and parcel of capitalist logic. We can therefore expect fewer and fewer large companies to survive, and those that do will become even bigger and more international. It should, in itself, not always be problematic for a company to adopt a monopoly position.
Monopolies that provide for one region, and whose selling prices, environmental policy and social policy are democratically regulated by the relevant people's representatives and concerned citizens' organisations, can work very well. Following the American example, such monopolies are now being condemned in the EU because they harm free competition, while large, powerful concerns, on which no democratic control is possible, simply continue to grow. Twelve years of Regulation No 4064/89 have not managed to break this cycle, and neither will the forthcoming review and cooperation with national competition authorities. Despite this, I do not reject this Green Paper, because doing nothing is even worse.
I welcome the issues highlighted by Mr Busk and Mrs Attwooll in their respective reports. It is clear that there is a need to improve on aspects of monitoring the Common Fisheries Policy and proper sanctions for those in infringement.
The fundamental issue is that if we want to call this policy a "Common" policy then we need to ensure a level playing field. This applies to all aspects of the CFP. Foremost in the minds of Members who, like myself, represent coastal regions of the Union heavily dependent on fishing are the Commission's recent proposals on the reform of the CFP.
The proposals in their current shape simply cannot survive. There is far too little consideration given to the socio-economic impact in the regions to which I have referred. We are not creating a level playing field when we undermine further the precarious position of families and communities for whom the fishing industry is the sole source of local employment, while at the same time leaving unchecked the excesses of industrial fishing, particularly when we claim to be developing a policy founded on sustainable development and sound environmental protection.
. (PT) As the report states, compliance with the common fisheries policy depends to a large extent on the participation of the fishermen and their associations in the decision-making process. It is, therefore, crucial that progress is made on co-determination. It is also significant that the report emphasises the fact that responsibility for monitoring the implementation of Community legislation lies primarily with the Member States and must continue to do so, albeit with greater cooperation and supervision and not involving total centralisation.
The report is, nevertheless, quite critical of Member States' failure to comply with the notification of catches, infringements and other information relating to the CFP. Portugal seems to be the only Member State to have complied with all decisions, both with regard to infringements of the regulations and to the MAGPs. It is, consequently, a matter of considerable regret that the Committee, with its revised proposal, appears to be attempting to treat all countries in the same way, which would mean penalising Portugal for having fully complied with the rules.
The Commission must step up its efforts to ensure a level playing field with greater cooperation between the stakeholders. Fishermen must be involved in framing and enforcing the rules within a system of zonal management, a system that will make these rules more acceptable and enforcement more effective.
For effective monitoring and control, there must adequate budgetary and human resources. A fundamental concern in relation to the Commission's proposals on the reform of the CFP is the proposal to open access to the North Sea and leave a sea area with severely depleted fish stocks managed purely by virtue of the TACs and quotas regime. Without committed investment in control and monitoring, the North Sea will be a potential free-for-all, which could decimate stocks further and kill off fragile fisheries-dependent communities.
I therefore urge the Commission to take these concerns on board and ensure that there is a level playing field. Under no circumstances open up the North Sea when clearly the existing enforcement system is neither perceived as, nor proven to be, fair or sufficiently funded to ensure illegal fisheries are stamped out.
Reducing the fisheries capacities of the Member States, mainly by reducing the fishing fleet and fisheries in general, is still one of the constituent components of the new common fisheries policy. In other words, it follows on from the previous CFP, which has already had a serious impact on small and medium-sized fishing enterprises. The proposed revision will result in more of the same, because more fishing vessels will be scrapped and there will be less or no potential for modernising the remaining fleet, especially in small and medium-sized undertakings.
The real purpose of the provisions allegedly being introduced to protect fish stocks and sustainability is to restrict the access of small-scale fishermen to fishing grounds, which will be handed over for big business and its fisheries operations to plunder. In order to ensure that this endeavour is adopted without opposition, it is accompanied by so-called early retirement and retraining packages for fishermen, who will move into other professions.
The prospects and consequences of the new CFP will be disastrous for areas of the ?U historically and economically dependent on fisheries. The new measures will speed up the rate at which fishermen abandon fisheries, they will lose a significant portion of their income, unemployment will rise and the exodus from remote and island areas will increase.
. (NL) Large-scale fishing at sea is organised in very different ways in different Member States. In one country, small, traditional ships may be used, while other countries may use large, modern ships which, by way of compensation, have to remain idle for part of the time. Fishermen from one country may catch fish for human consumption, while those from other countries may fish for the production of fishmeal. Everywhere, fishermen from one country blame fishermen from other countries for exceeding their catch quotas, so that fish is in danger of extinction in an increasingly large maritime area.
It now also transpires that the Netherlands produces illegible annual reports, Belgium uses unintelligible codes, Spain's submission is incomplete and France does not submit any reports at all. Since the control mechanism is applied differently in different Member States, fishermen are not treated in the same way. It is starting to appear more and more as if we are deluding ourselves into thinking that we are drastically reducing fish catches, without this actually happening to an adequate degree. And meanwhile, a full-scale rebellion is being mounted against the European Commission proposals to make effective and tighten up the policy to protect fish levels at sea. No doubt, this will not come to anything either. A policy is therefore being adopted in the spirit of 'après nous le déluge'. Do the advocates of a weak policy believe that such a flood will yield more fish?
. (NL) The extent to which traffic offences in Europe are monitored in different ways is striking. Where one country has a surplus of speed controls, the other only monitors serious offences. Enforcement is not carried out across the Community, but fishery policy is. Unfortunately, the supervision of fishermen is as diverse as the traffic controls I have referred to.
What is worse, in the case of identical offences, national inspectorates appear to be imposing tougher sanctions on fishermen from neighbouring countries than on those from their own.
The difference in control and sanction, in terms of nature and frequency, within each Member State undermines the common fisheries policy. The Dutch fishermen are right to call for a European inspection and control structure. The control and sanction policy must be harmonised as a matter of urgency, as the credibility of the fisheries policy is in the balance.
Dutch producer organisations inspect each other to see if quotas have been exceeded. This should serve as an example in the other Member States. Surely it is too crazy for words that we do not know whether all European fishermen keep to the quota or not.
Mr President, I wholeheartedly support this report which focuses its attention on the importance of local employment markets. When employment rates are considered, we all too often concentrate our minds on the macroeconomic environment whereas individual local employment markets contribute considerably to the overall well-functioning and dynamism of the economy. As the EU increasingly focuses it attention on employment, largely under the auspices of the Lisbon Strategy, the call for a bottom-up approach is most welcome. Indeed, local operators who have knowledge of local conditions are best placed to devise any necessary changes that local economies might need to make. This report also comes highly recommended for its close attention to the all of the component parts of local economies: the promotion of female entrepreneurship, for example, is relatively innovative and could pave the way for new kinds of innovation and economic growth.
The European Union's preoccupation with "core labour standards" is no doubt the result of pressure from the grass-roots movement and the mass demonstrations held in Seattle, Genoa and elsewhere. We would point out that its interest is hypocritical in the extreme, given that the bottom line is that so-called globalisation helps observe core labour standards. In other words they are turning black into white in a bid to convince us that the global suzerainty of big business, which is sucking the planet dry and increasing its exploitation of the workers, is a good thing for the third world! The EU's stand is even more hypocritical in that it is championing itself as a worker's paradise at a time when it has unleashed an unprecedented attack on the rights which workers have fought hard to acquire. Without going into the root cause of the problem, it is only natural that the proposals made by the Commission and the Committee on Employment should appear to range from the inadequate to the absurd.
It is an historical fact that the rights of the working classes have been acquired with blood, sweat and tears and not as charity from the bourgeoisie, which is why the Communist Party of Greece believes that labour standards will be improved through the struggle of the working classes and international solidarity. More importantly, a final solution will only be found by revolutionising society and abolishing exploitation.
That is why the MEPs of the Communist Party of Greece voted against the report.
. (PT) This report deserves my vote, because it is major step forwards in raising awareness of the complex interconnection between globalisation and the promotion of core labour standards. I would emphasise, in particular, the need to draw up a strategy that sees globalisation as a contribution to social development and respect for fundamental rights. In fact, globalisation entails both challenges and opportunities and must lead to the improvement of living and working conditions and higher levels of development aid for the least-favoured communities.
Establishing a single European code of conduct to govern the international operations of European industry is a crucial instrument for ensuring that core labour standards are implemented. For this reason, the European Union must work in cooperation with the governments of developing countries and include respect for core labour standards in its cooperation agreements with third countries.
It is worth emphasising once again the importance of the issue of gender equality. Greater attention needs to be paid to women's organisations when addressing the issue of involving social partners in defining policies on sustainable development and social cohesion.
. (NL) Globalisation in the neo-liberal sense means that the companies that produce the cheapest goods always win. For some time, this was seen as a huge advantage to the consumer and a form of justice.
It is increasingly becoming evident that many of these products can only be so cheap because of appallingly low wages, unhealthy and unsafe working conditions, dismissal of workers as soon as they are surplus to requirements for the shortest period of time, child labour, the destruction of nature, pollution of the environment and torture of animals. The Committee on Employment and Social Affairs rightly notes that the World Trade Organisation makes it extremely difficult to do anything about these wrongs. The solution is seen as the EU manifesting itself as a superpower in order to be able to enforce better rules.
I am generally not in favour of the EU acting as a superpower, but where it concerns enforcing better standards for labour and the environment compared to the low standards in America and the developing world, I wholeheartedly endorse this role. The question is whether an invitation to the European Commission, the Council, the Member States and the employers' organisations to follow the International Labour Organisation during the forthcoming WTO negotiations is all that is required, or whether we are also prepared to protest against a permanently unwilling WTO.
Mr President, I welcome this resolution which aims to promote core labour standards. The trend towards greater economic interdependence and globalisation is a reality with which we must all contend. This does not mean, however, that workers' rights and social governance should fall by the way side. Indeed, the call for a more balanced order, whereby social issues are considered on a par with economic concerns, whilst long over due, is most welcome. The call for ratification of the ILO conventions in applicant countries as well as third parties is a desirable concrete means by which to ensure that the ILO is taken seriously. Lastly, I welcome the call for more dialogue and increased issue linkage between the ILO and other international organisations, such as the WTO and the World Bank. These institutions may appear to be mutually exclusive, whereas in fact both "sides" could learn a lot from one another and work more effectively in unison.
That concludes voting time.
(The sitting was suspended at 1.10 p.m. and resumed at 3.05 p.m.)
The next item is the Commission statement on the situation in Somalia.
Mr President, the Commission is pleased to give a statement on the situation in Somalia, which has been worsening for several years now, creating unbearable living conditions for the people and, unfortunately, conditions in which terrorism thrives. The Community has been sending aid for many years and is still giving maximum possible assistance, despite the collapse of the State in 1991. The Commission has continued to work with the people of Somalia, who have received an average of EUR 30 million a year under programmes run by European non-governmental organisations and United Nations agencies. The Commission's intervention is based on a policy of strict neutrality between the warring sides and focuses on working in partnership with the local authorities. This strategy could, I think, be called a peace dividend method. It aims to promote the advantages of establishing peace, with an eye on the second stage, which is more proactive and efficient. It is a peace-building method which encourages the emerging administration and closer collaboration with regional and local administrations. The Commission, like the Member States, is encouraging a peaceful solution to the problems within a framework of national reconciliation and has repeatedly supported an end to the violence and called for the UN resolutions imposing an arms embargo on Somalia to be upheld. For the moment, the international community is focusing its efforts on the regional reconciliation initiative in Somalia being promoted by the Intergovernmental Authority on Development in the Horn of Africa. This process is being spearheaded by Kenya, with technical support from Ethiopia and Djibouti.
In response to calls for a representative council of the parties to be set up, I should point out that the Commission and Member States have already expressed their joint support for a council to be set up under the IGAD. This issue has been furthered both through political statements and in the form of funding on the part of the Commission to the tune of EUR 500 000 in order to consolidate the first stage of the peace process. Even though it is not directly involved in organising the reconciliation talks under the IGAD, the Commission feels that regional administrations representing sections of Somali society are included in the important agencies which need to work on settling the conflict in Somalia. It shares the view that a bottom-up approach would complement efforts to set up a central administration. The Commission therefore considers that a final institutional framework should be designed for the future of Somalia, mainly between the Somalis themselves, within the framework of detailed dialogue and democratic consultation.
Thanks to Commissioner Diamantopoulou, whose assessment of the situation I support, we are, at last, starting to talk about Somalia. We were unable to tackle the issue for a long time, not least because the situation did not allow it. Now, with this Transitional National Government in place, we can discuss Somalia, in the knowledge that we still have quite a long way to go along what is an extremely tortuous path. I believe that Somalia is the only country in the region which is in this situation. We must therefore call, using the intermediary of IGAD, for the Nairobi Conference to take place as soon as possible, with the participation of not just the representatives of the Transitional National Government but all the other representatives and all the leaders controlling the northern and southern regions of the country as well. Indeed, if we do not manage to involve most of the representatives of these territories, we will fail in our purpose.
I feel that thanks are due to Djibouti and Kenya too, which have being acting as mediators for a long time. They have now been joined by Ethiopia, which wields great influence. It is to be hoped that these three countries will succeed in coming up with several proposals to make to the leaders meeting at the Nairobi Conference, which will result in a genuine peace process. We must, of course, endeavour to put forward a solution based on respect for the country's integrity, although the decision-makers will have to decide whether to give some of the regions of the country specific forms of autonomy. The problems are immense, as the Commissioner said. We need, first and foremost, to demilitarise and disarm the people. That is the main objective. We need to clear the territories of mines and, most importantly, we must isolate the terrorist groups which are present or have established themselves in the country. Moreover, we must define an institutional structure and set in motion a process of introducing democracy and respect for human rights. As the Commissioner stressed, we must be motivated by a spirit of national reconciliation, which fully involves all the parties concerned. Furthermore, the issue of refugees must be addressed: refugees must be able to opt to return freely to their country without risk to their safety. Another serious problem is health: there is a health crisis in this country which requires an urgent response.
If, as I think, these are the key goals for the Nairobi Conference, it is essential that the conference takes place without delay, before the month is out if possible, for that will allow the European Union to launch aid programmes. These must be more effective and more rapidly implemented than previous programmes. If these goals were achieved, Somalia would be in a position to dialogue with the other countries in the region with a view to setting in motion a vital economic process. Moreover, it would appear that there is hope of the democratic process being launched in Eritrea too, and this makes it possible for the European Union to use the instruments laid down by the Cotonou Agreement to provide an initial structured programme of aid measures for the entire region.
I believe that precisely this regional element can create cooperation within the region, encouraging countries such as Somalia, which need help and comprehension but which also need to take courageous decisions which will ensure the full participation of all the regional authorities, to follow the example of other countries in the region.
Mr President, clearly, a joint motion for a resolution can only call for a peace process and commit the European Union to monitoring the political and military developments in the country. The authors of the resolution call for assistance from the international community, of course, which is essential, although they also point out that armed clashes have claimed many more civilian victims in recent weeks. However, we have to conclude that national reconciliation is an undertaking which is chiefly the responsibility of the peoples of Somalia. Some progress has been observed in this direction. Indeed, the aim is to prevent instability, to prevent the waves of refugees and to endeavour to repatriate them, to prevent the suffering and the ongoing acquisition of arms as far as is possible, even just by means of temporary measures, for all these factors contribute to the danger of Somalia's instability having a destabilising effect on other countries.
In this case, as in many others, politics and the often vain attempts to organise a conference are endeavours to find non-violent ways of making progress in situations dominated by violence. Despite the extremely complex, involved situation, in our opinion, the Nairobi Conference must take place as soon as possible and find new ways forward. This is my personal opinion, the opinion of my colleague and, I believe, the opinion of all the other Members too.
However, these are only expressed hopes. Our document welcomes the initiative to organise a conference, although it is impossible to know as yet whether all the parties will agree to sit down at the same table. It calls on countries which export arms to respect the embargo laid down by the UN Security Council, although we know that if a faction wants to buy arms it will certainly find them on the market. It calls for vigilance to ensure that Somali territory is not used for criminal activities, but it is not clear who will be able to carry out this supervision. The Transitional Government? I am somewhat sceptical about this, given that not even the other actors in the region have full control over their own national territory.
I would like to end by pointing out that the resolution warns Europe that the Somali question could have a disastrous impact outside the country and informs the Somalis too that the world is in one way or another attentive to their problems and willing to help them. It may be that, for the first time, there is a glimmer of hope that more rational, positive ways out of the crisis will be found. Our duty is to condemn the situation while, at the same time, discussing ways forward. In this regard, I feel that the peace initiative described by Commissioner Diamantopoulou is a way out of at least the worst phase of the Somali crisis.
Thank you, Mr President. Not so long ago, there was a war in Ethiopia, the Ogaden War, and there was a war in the north of Kenya, the Rift War, and the intention of both wars was to unite all Somalis in one country. If we consider the situation today, it has completely changed. The Somalis are fighting each other more than they do other governments in neighbouring countries in order to reunite Somalia.
As it would appear today, the country is breaking up into all kinds of groupings. The most stable area seems to be the north, and what was the subject of consultation two years ago, a transitional national government, in actual fact, came to nothing.
Everyone is now at war with each other, which is a dangerous situation. It means that we in Europe, and other countries in the region, will be receiving many refugees from Somalia, and I do not know whether they will be welcome everywhere. There is also a considerable risk that it is a breeding ground for extremist groupings. We know all too well since 11 September what the implications of that could be.
What can the European Union do in the current situation? In my view, it should first and foremost apply the special rules of the Cotonou Agreement, because we all know that Somalia was unable to sign this agreement and is not a member of it either; but the special provisions will need to be applied in this instance. This means that we would then be able to alleviate human suffering and grant emergency aid, and I gather that that is what the Commission is doing. However, in the regions that enjoy a certain level of stability, we can start repairing and building roads, hospitals, and suchlike, so that some sense of stability will return to the region. Above all, it is up to the Somalis to solve their problems; we could never do this for them.
The role of the neighbouring countries is also crucial. In the light of their past, do they really want Somalia to be reunited? This is something that I very much doubt. Someone has already raised the forthcoming IGAD Conference in Nairobi; if I counted correctly, this is the fourteenth in the course of a decade or so. Let us hope that it will be successful this time round. Given the signs, I am not so optimistic as the previous speakers, but in my view, the Italians still know Somalia better than any other nationality in the EU. I hope that they will be proven right.
It is also up to the European Commission to get the EU Member States, in particular, to sing from the same hymn sheet. I have a feeling that if we look at the United Kingdom's attitude, or Italy's, these are quite different. The European Commission has some missionary work to do in this area too, for which I wish you every success.
Mr President, Commissioner, ladies and gentlemen, although mood and pessimism put me more on Mr Mulder's wavelength, I do believe Mr Gemelli and Mr Volcic's suggestions to be very interesting and I can also support them. I do not propose to go over them again. It is, of course, not a very good sign that we are having to put Somalia back on the agenda. It means that there is renewed hostility and that we all are, in fact, extremely anxious about that country ending up in a hopeless war again. This is something we must avoid. The country has now, at least partly, restored peace, and another war situation is thus to be avoided. This is why it is not so helpful that the interim government should call for military interventions. I have no faith in these. We think that other means should be employed.
Commissioner, you mooted the idea of a partnership with the local authorities. We can welcome this with open arms, but I should like to add that this should not only be done via Kenya, because in Kenya, it is the men who have all the authority. The women in Somalia have told me that they are the ones who make sure there is food and water available, which is, of course, essential. You will not be insensitive to this, but these women are not in Nairobi. I should also like to ask you to especially consider the refugees. Maybe we ought to ask the Council to stop sending refugees back to Somalia since the situation there is actually not at all safe for a large proportion of the people.
Finally, I do not believe we ought to have a unitary system at any price. If we need to start from regional autonomy in order to rebuild the Somali state, I can imagine that a federation may be formed, as was also necessary in Ethiopia. In any case, I think that the emergency aid you are planning to grant will remain necessary in any event, and that Europe must back the peace process with vigour and in a spirit of solidarity.
Mr President, Commissioner, for two years, the Union for Europe of the Nations Group has been calling upon Parliament and the Commission to adopt a position on the Somali situation with regard to the most urgent issues: the renewed terrorist activities of groups such as Al-Itihad; the constant pressure on the people from organised fundamentalist groups; the threat of fresh terrorist action against other countries, borne out by the fact that Somalia was recently the base for the attacks in Nairobi and Dar es Salaam; the worrying internal political situation, which reflects the ambiguous position of figures connected with what is known as the Transitional National Government with regard to rejecting terrorism; the repeated requests from other Somali regions - Puntland and Somaliland - for national reconciliation through the creation of a federal State; and the hunger and distress of the entire population because of the shortage of food.
The motion for a resolution, signed today by some of the political groups, does not take into account what we said in our motion, nor does it address the issues we condemned in questions to the Commission and the Council. It calls upon the European Union to support the Transitional National Government, despite the fact that the government was not democratically elected and that the task of this same Nairobi Conference, which has already been put back from April to July, should be to define the new institutional system and lay down new conditions to ensure that the peace and normalisation process is accompanied by measures to combat terrorism and population aid.
For these reasons, and we are increasingly concerned by the situation in the different Somali regions, the threat of terrorism, the political inaccuracy of the authors of the joint resolution which reveals a disturbing lack of awareness of the facts of the Somali and African situations - I heard someone mention a war in Kenya and there has been no war in Kenya since the time of Kenyatta - and the consequent risks both for the local population and for all the other countries, Europe included, we will vote against a resolution which seeks to take the place of the Nairobi Conference or, in any case, to dictate its outcome.
Thank you, Mr President. Somalia's implosion constitutes a great danger to the country itself, to the region, and also to the rest of the world. Being adrift, the area is unable to control its borders, and has been, certainly in the past, a safe haven for Al-Qaeda.
The fragmented internal security situation and the diverse agendas of the Arab neighbouring countries could turn this country into another breeding ground for international terrorism. The most dangerous indigenous Islamic organisation linked to Al-Qaeda is Al Itihad. It wants to impose a fundamentalist, Islamic state on all seven million Somali inhabitants. This is a real spectre looming over the 64 million Ethiopians, whose Christian majority and Islamic minority are still living together in peace.
Somalia has sunk into oblivion, while the threat of international Muslim terrorism requires the involvement of the United States, the United Nations and the European Union as a matter of the most pressing urgency. However, closer cooperation with the regional players is required. I therefore welcome the IGAD initiative for a reconciliation conference for Somalia to be held in Nairobi later this month, and hope that all Somali parties will take part unconditionally, as is set out in Paragraph 5. Contrary to the request expressed in paragraph 8 of the motion for a resolution for the European Union to help the national transitional government establish its authority across Somalia, I call on the Council and the Commission not to jump to any conclusions before the Conference. I call for open-ended negotiations. The unified state should not be defended at all costs, but the free world needs to stand against Muslim terrorism.
Mr President, when I was in the British Parliament I co-chaired the all-party Somali group and I, and my Labour colleague, represented ports of Britain which had substantial Somali residents. That was because of the tradition of people from British Somaliland serving in the British Merchant Navy. As a result of that I learnt a lot about Somalia and Somaliland and I particularly learned what a complex area it is.
I learnt that in the old flag there were five stars, one for each of the five Somali nations: French Somalia, which is now Djibouti; the British part of Somaliland, which is now part of Somalia; the British part of Kenya, which was made up of Somalis; the Italians with southern Somalia, which is now very much Somalia; and the Ethiopians in Ogaden. As has been said, the Ogadeni Somali community led to a war between Somalia and Ethiopia in an attempt to reunite the Somali peoples.
It is the European Union's duty to help all the Somali nations. It is also our duty to understand their history. That is what they need now. They need political solutions that respect the five traditions, and support also for the economy, education, health, infrastructure and the security of those nations.
In 1996 Somalia ranked 172 out of 174 countries on the UNDP's human development index. It was par excellence a least-developed country. Recent history has seen wars and destruction resulting from that. We have over 100 aid agencies working in Somalia. As the Commissioner has highlighted, the European Union and the Member States are the largest donors to the area, giving some EUR 60 million in all, compared with EUR 26 million from the Americans. But let us also remember the Somali diaspora, which brings back some EUR 400 million per annum to the country.
Yet the average lifespan has fallen from 48 in 1990 to 45 in 1997; infant mortality is 125 per 1 000 live births; one in eight babies dies in the first year; 4 000 women die in childbirth every year. We have problems that are no longer just a result of civil war but are due to famine, the weather, contaminated water, abysmal sanitation and desertification. Only between 10% and 20% of children, depending on the region, attend school. Women are abused. They have little, if any, educational opportunities. Nearly 100% female circumcision is practised. There is a lost generation of Somali professionals - doctors, teachers, civil servants - who fled the country before the war and have not returned. The worst of the crisis is in southern Somalia, in central areas such as Galcaio, which was devastated at the peak of the troubles and is now being rebuilt, even with street lighting being reinstalled.
We should not forget the progress that is being made in Somaliland: charity maternity hospitals are being built and opened, and there is a nurse training school. In Hargeisa unskilled wages are now twice the rate they are in Nairobi. In other words, political stability in some regions is bringing recovery and the hunger elsewhere is caused partly by fighting, although only sporadically, but much more by the drought. So our task must be to support aid and sustainable development projects and to look for political solutions.
We must support the transitional government. We must also remember that areas like Somaliland have voted twice now - in the 1960s and again in 2001 - in a referendum to have independence. That is their choice. They have elected governments. It shows that Somalia is a complex region. There are some areas of despair and desolation. There are also areas of regeneration and stability.
We need to rescue the hungry and vulnerable, support moves to bring political stability, but also respect the various traditions of those five Somali nations so that they can come together through these conferences to live as neighbours in peace and prosperity.
Mr President, I would say that, first, as far as the European Commission's position on the political problem of Somalia is concerned, the European Commission agrees with and welcomes the IGAD resolution on Somali supporting the unity and integrity of the country. As far as support is concerned, the situation has been described objectively, albeit in the blackest terms, by all the honourable Members.
Clearly the European Union is the biggest donor of development aid to Somalia and it has earmarked a further EUR 200 million for the period from 2002 to 2007. Plans to strengthen Somalia must naturally give priority to the social sector, especially education, as the members have said, given that it is the best way of dealing with extremism and terrorism. Of course there are huge demands as regards administrative capacities and aid distribution; this is one of the biggest challenges and the Commission needs to be flexible if it is to ensure that the money is distributed correctly.
As far as the last comment is concerned, on coordinating aid and intervention in Somalia, I have to say that, obviously, the European Union is working together with the United Nations, it is implementing some of its programmes and it is one of the founder members of the initiative to coordinate aid to Somalia set up in Nairobi.
I have received five motions for resolutions
The next item is the debate on topical and urgent subjects of major importance.
The next item is the joint debate on the following two motions for resolutions:
B5-0405/2002, by Mrs Almeida Garrett, on behalf of the PPE-DE Group, Mr Mendiluce Pereiro, Mr Lage and Mr Colom i Naval, on behalf of the PSE Group, Mrs Isler Béguin and Mrs Maes, on behalf of the Verts/ALE Group, Mr Miranda, on behalf of the GUE/NGL Group and Mr Van den Bos, on behalf of the ELDR Group,
B5-0423/2002, by Mr Ribeiro e Castro and Mr Queiró, on behalf of the UEN Group
on Angola.
Mr President, Commissioner, ladies and gentlemen, a few days ago a delegation from Parliament's Committee on Development and Cooperation, led by its chairman and which included, amongst others, our colleague Teresa Almeida Garrett, visited Angola. They had the opportunity to see on the ground the seriousness and the scale of the humanitarian tragedy, which requires European and international aid to be sent as a matter of urgency. This must be done not only to improve the living conditions of an entire people, but because this is the last chance to save many lives, above all of children, who are dying every day of hunger and disease in the most scandalous silence, without the energy and will even to cry. This aid must be provided effectively and quickly. Often, in this amazing bureaucracy that we are becoming, by the time we decide to act, it is already too late. Angola needs emergency humanitarian aid which can be translated, for example, into realities as practical as the urgent dispatch of seeds and farming tools before the rainy season starts in October, to prevent another year of famine.
We have made our priorities clear in the motion for a resolution that we endorse and support: we must provide emergency humanitarian aid; we must contribute to the consolidation of peace, which includes turning UNITA into a political party and integrating its members into national life; we must support democratic conciliation, seeking to ensure legitimisation through democratic and free elections which respect fundamental freedoms, specifically the freedoms of information, association and expression, and we must pursue economic consolidation and social reorganisation.
As we have already said in this Chamber on numerous occasions, Angola is a huge country with the potential to assert itself as an influential and important regional power and thereby to contribute to the democratic stabilisation of the entire region and to its economic and social progress. The war limited this potential, but all options are now open and depend on the will of the Angolan people, but also on our support. Let us ensure that our resolve does not falter and thereby weaken theirs!
Mr President, Commissioner, ladies and gentlemen, almost thirty years ago now, everything seemed to favour the emergence of a new nation in Angola: the immense size of its territory, its fabulous natural resources, its small population and its network of small towns spread across the entire country. Everything could have been so different, had it not been for the blindness of the Portuguese dictatorship and the brutality of the fight for power that followed decolonisation.
Bereft of the pity of the gods and victim of the madness of man, Angola was engulfed in one of the great tragedies of our time, one-third of the population displaced, hundreds of thousands of children abandoned, the destruction of towns and the dismantling of the country's burgeoning economic infra-structure. All the resources seized by the opposing forces were dedicated to war and to cruelty, with total indifference for the population. We know that in the midst of the poverty and the widespread suffering, countless individuals linked to the State apparatus managed illegally to accumulate incalculable wealth.
The time has at last arrived for peace and for hope. The international community and the European Union in particular must spare no effort to consolidate peace, to promote democracy and to save millions of people who are exposed to hunger, disease and poverty. The motion for a resolution that we will be approving today shows that the European Parliament has not forgotten Angola. As a matter of fact, the EP has given many moral commitments to Angola. We must redouble our efforts to provide emergency aid to the population under threat, particularly those people who, located in the areas under the influence of UNITA, are living in the most abject poverty. The Angolan authorities, however - and this must be emphasised - also have the moral obligation to give up much of the wealth they have accumulated and help their own people. They also have the obligation to contribute to steer emergency aid in the right direction and to guarantee that it reaches those for whom it is intended and does not disappear en route.
Mr President, ladies and gentlemen, Commissioner, we in the European Parliament are therefore keeping a close eye on events in Angola. The European Parliament wants Angola to be a land of peace and of progress, a land and a country that is part of the international community. Angola has enormous resources, huge talents and huge hopes. And here, in the European Parliament, we must stand shoulder to shoulder with the Angolan people, even if at times we have to get tough with the authorities installed in Luanda.
Mr President, Commissioner, ladies and gentlemen, it now seems that the regeneration of Angola and its people has taken on a positive and long-lasting character - in the same way that the tragedy caused by this conflict was appalling and endless. Three decades of hatred and barbarity have devastated an extraordinarily rich territory and natural environment, ruined Angola's national infrastructure and annihilated, physically and psychologically, an entire population.
Given the virtually unprecedented extent of the tragedy suffered by a country situated on a continent that has already seen so much bloodshed, and in the light of the renewed optimism emerging in Angola, the European Union has more than a role to play - it has a real duty, a historic duty, that it must perform.
The EU has an extremely urgent humanitarian duty, first and foremost, to increase security in a country that has been deeply scarred at every level by bullets, famine and mines. But the EU also has a moral and political duty over the long term, which it must assume immediately in order to strengthen the fragile civil and religious peace that is being restored in Angola. It also has a duty to resurrect a still liberated economy and to restore a transparent democratic system within the institutions. On the scorched earth of Angola, which has such abundant mineral resources, the European Union, with its experience, its technical and financial resources, can assist in the emergence of a new model in Africa, that of a model of national recovery which needs to be based primarily on the education of its citizens, achieved through knowledge gained from schooling, from the respect of civilian values and citizenship and the requirement for democracy.
This period also marks a turning point in terms of the economy. We should rethink and relaunch a development model that is based on the fundamental resources and sustainable and renewable potential. It is on these conditions and these alone that an economic development strategy will be credible and have a bright future. Oil and diamonds will not always be in demand in the economy, the authoritarian policy of colonialism cannot go on, nor can the industrial exploitation of Western businesses continue. Angola's sudden and promising recovery has taught despairing Westerners an unexpected lesson. It is up to our Union, the European Union now to provide Angola with its experience and its support in writing new pages in its common and turbulent history.
. (PT) Mr President, I shall confine myself to some essential aspects, since the motion for a resolution that we are considering and that we supported is sufficiently exhaustive and also because we will yet have the opportunity to debate a report on our recent mission to Angola in the Committee on Development and Cooperation.
I shall therefore refer firstly to the new and auspicious political situation we are seeing in Angola, where finally, following decades of war, peace seems at last to be irreversible. We can only welcome this extremely positive fact for the expectations it creates for stability, governance and improvements to the living conditions of the Angolan people, for the doors that it is opening to consolidation, improvement and democratic life and for the positive effects that it could bring to the entire region.
Difficulties nevertheless remain and these could affect the course of the peace process itself. The expectations created by the signing of the memorandum of understanding are enormous and they must not be allowed to come to nothing. In addition to the inevitable trauma, the most pressing problems are to be seen at the humanitarian level, but also concern the much-needed reconstruction of the country, whose economy and infrastructures have been destroyed by the war.
All the figures are worrying and prove the impossibility of Angola alone providing an appropriate and timely response. This is why I shall focus on some guidelines which I believe are crucial at this time: the need for the international community and, therefore, the European Union, to consider humanitarian aid to Angola as a priority, especially consignments of food, clothing and medicines, as well as the urgent need to supply such aid more rapidly and effectively; the urgent need to supply tools and seeds to enable people to grow crops and to reduce, in a short space of time, the current total dependence on food aid; specific support for the resettlement of displaced populations, specifically with aid for the rebuilding of basic infra-structures; and, as a corollary, clear and committed adherence to the two Conference of Donors phases recommended by the Angolan authorities. Angola expects a great deal from as and we must really not fail these expectations.
Mr President, ladies and gentlemen, I was a member of the mission headed by Joaquim Miranda which recently visited Angola and I therefore have a very clear idea of the words that must define our debate and today's resolution: absolute priority.
We must attach priority to the issue of Angola. First of all, in humanitarian terms, we are still facing an enormous emergency. This must be followed up at the political level, given that the peace that is opening up for Angola could make this huge Portuguese-speaking country a major factor for stability in a very troubled region, from Central to Southern Africa.
This is what all of us in the European Union, both the bodies of the Union and the Member States, must work towards. We must take action to strengthen factors for trust.
We are now, however, facing a clear humanitarian emergency. We cannot allow the war to continue to kill in Angola, as a result of our indifference or of our slowness, when the weapons fell silent some months ago, thanks to the Angolans' efforts to achieve a rapprochement.
I would also like, in the little time I have left, to draw your attention briefly to the unusual tragedy of the two Portuguese children who have disappeared and to explain the amendment that we tabled on this matter.
We have had the opportunity to address the issue with the Angolan authorities; the difficulty of the situation was explained to us, which we understand, given the state of war that the country was in a while ago, but we cannot allow this issue to drop out of sight.
We were told that official investigations are now underway and we wish to express our confidence that these investigations will finally bring to light what happened in that barbaric attack in November last year and what has happened to the Portuguese children and, in the event that they are still alive, as their families believe, that they will be reunited with them.
I also ask for the support of the House on this point, which is of particular importance to the Portuguese public.
Mr President, the situation in Angola is indeed most tragic. From day to day, images of starving people and dying children are winging their way around the world. According to the information at my disposal, 500 000 people - half a million - are in immediate danger of death. What this makes clear is that humanitarian aid, especially food supplies, is second only to the ending of the war as a matter of priority.
If the country is to be put on a stable footing, though, this will of course presuppose that the destruction of its infrastructure be ended. The consequences of the depopulation that was enforced in order to cut UNITA off from its supply lines must be dealt with. Emergency aid is a prime necessity before any process of political consolidation can be set in motion, and the establishment of peace and the conditions for successful elections both presuppose and require that this be done.
Mr President, the Commission is committed to supporting the peace process and to addressing effectively and without delay the dramatic humanitarian crisis in Angola.
In response to the signing of the peace agreement between the government and UNITA and to an appeal for assistance in addressing the humanitarian situation, the Commission drew up an action plan for Angola to support the peace process.
The action plan identifies a financial package of EUR 125m aimed at addressing the most pressing concerns at this stage, including emergency relief, food aid and food security, reintegration and resettlement of refugees and displaced persons, and de-mining operations.
The Commission provides substantial humanitarian support to reduce the suffering of the displaced populations in Angola. The Commission urges the government to take further measures to facilitate delivery of emergency relief assistance. The Commission encourages the government to prioritise the extension of the assistance to the entire territory in its discussions with UNITA.
We are conscious of the fact that the presence of land- and anti-personnel mines is an enormous obstacle in terms of humanitarian access, resettlement and rehabilitation. Increased security on the ground will make it possible for the Commission to implement, through specialised organisations, the substantial funding already earmarked for de-mining operations.
The Commission considers the demobilisation of UNITA and the Angolan armed forces troops a vital element in the peace process and in this context is considering with other partners support for the Angola Demobilisation and Reintegration Programme.
To ensure lasting peace, the government should improve the democratic conditions in Angola, especially promoting improvements in the human rights situation and freedom of the press. These, together with freedom of movement, reform of constitutional and electoral laws and a proper census of the population, will be essential to allow free and fair elections to take place.
Continued efforts to allow UNITA time and space to reorganise and become a viable political force are encouraged.
The Commission urges both parties to consult all segments of Angolan civil society, including the churches, with a view to national reconciliation and lasting peace.
The Commission stands ready to support the organisation of elections as soon as conditions on the ground allow.
We underline that interventions to promote good governance will have high priority at all stages in the support strategy for Angola. We propose to contribute in particular to the reinforcement of the judicial sector and to the reform of administration and public finances.
The Community's future strategy for Angola under the 9th EDF is currently under discussion with the government and civil society. That strategy will establish links between relief, rehabilitation and development. Substantial funding will be earmarked to support resettlement, including micro-projects and the re-establishment of agricultural production and livestock breeding in order to provide a boost to the socio-economic recovery of war-affected zones, particularly in the Central Highlands.
The Community will continue to provide support for health and education, as well as capacity-building to the provincial administrations, which should ultimately take responsibility for establishing and maintaining social structures and systems.
The Commission welcomes the government's intention to organise an international conference for the reconstruction of the country and trusts that the views of all groups of society will be reflected in the reconstruction plan to be presented. The Commission has offered to cooperate in the preparation of this international conference.
The debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on six motions for resolutions:
B5-0403/2002, by Mr Van Orden, Mr Deva, Mr Parish, Mrs Foster, Mrs Banotti, Mr Corrie, Dr Tannock, Mr Gahler, Mrs Korhola, Mr Lehne, Mrs Maij-Weggen and Mr Sacrédeus, on behalf of the PPE-DE Group,
B5-0406/2002, by Mrs Maes, Mrs Isler Béguin and Mrs Lucas, on behalf of the Verts/ALE Group,
B5-0417/2002, by Mr Van den Bos and Mr Mulder, on behalf of the ELDR Group,
B5-0418/2002, by Mrs Junker, Mrs Kinnock and Mr Van den Berg, on behalf of the PSE Group,
B5-0425/2002 by Mr Belder, on behalf of the EDD Group,
B5-0429/2002, by Mr Miranda, Mr Sjöstedt, Mrs Boudjenah, Mr Jové Peres, Mrs Fiebiger, Mr Bakopoulos and Mr Seppänen, on behalf of the GUE/NGL Group,
on Zimbabwe.
Mr President, this Parliament has been a consistent critic of the Mugabe dictatorship in Zimbabwe, a country which, 20 years ago, was deemed to be a model for a prosperous, multi-racial African democracy. However, after the slaughter of thousands in Matabeleland the ZANU-PF Government has brought the country to the verge of economic collapse and starvation. The March presidential elections were a travesty of democracy, with repression of a free press and the MDC opposition leader now on trial for treason.
Mugabe has rewarded his cronies - or so-called 'veterans' - with confiscated white farmers' land. The Land Acquisition Act is even now preventing the harvesting of the crops to feed the hungry.
The EU sanctions have been poorly applied, with the Minster of Police recently attending an Interpol function in Spain and Mugabe attending a hunger conference in Rome, which is a clear affront to world opinion. Children of the regime's leaders are allegedly attending expensive British boarding schools. the New Partnership for African Development and the EU Troika have been supine in galvanising regional - particularly South African and Nigerian - opinion against the president.
Although Zimbabwe faces expulsion from the Commonwealth on 25 July, the government seems more concerned with prosecuting a disastrous war in the Democratic Republic of Congo in order to safeguard Mugabe's cronies' diamond mining interests.
I strongly urge the General Affairs Council, on 22 July, to beef up the sanctions and to allow no excuses from Member States that their multilateral treaty obligations override the sanction restrictions. I also call on the Commonwealth to suspend Zimbabwe from the forthcoming Commonwealth Games on 25 July in Manchester.
Ordinary people can rest assured that the EU will continue to provide emergency humanitarian aid in order to prevent undue suffering and a total breakdown in civil society.
Mr President, Commissioner, ladies and gentlemen, Zimbabwe is one of our recurring worries. Although I endorse the resolution we have submitted, I do have concerns, which are based on our manifest powerlessness. So far, none of our punitive resolutions have achieved anything. Mr Mugabe is a figure who has survived the loss of two elections , the moral victor being the opposition. He is a sad figure who tries to have complete control over the law.
Furthermore, I am actually proposing we start selecting the means that befit the tone of voice we adopt. If we do not want war, if we do not have the means to wage war, then we should not sound a warlike note. This is what I should like to ask of our British MEPs. I should like to start by putting Mr Mugabe out of action in the Congo, where he is stealing raw materials and deploying his army. He must leave the Congo in accordance with the international agreements in Lusaka. We are aware that his support for the young Kabila's regime is of great importance. If we want peace restored in the Congo, he must leave that country. No longer having any resources, he will have to take his troops home with him; these troops have to get paid and he does not have the resources to do this. I would recommend actions of this type, and I should also like to stop making all these fine appeals to the neighbouring countries, because they get nothing done. In my view, we ought to start telling these neighbouring countries that it is no longer acceptable to support Mr Mugabe's policies, or that they, on the one hand, pay lip service to such things as good governance, and yet continue to display their loyalty to Mr Mugabe. We should put pressure on them too.
I would ask the Commission to completely overhaul its way of behaving vis-à-vis Zimbabwe, because we were unable to apply even the few sanctions that there are. Mr Mugabe is leaving for a trip abroad with his entourage, and you are well aware of it.
Thank you, Mr President. It is unfortunate that Zimbabwe is once again on the agenda. The situation is deteriorating by the day, and we, the European Parliament, the European Union, are, in actual fact, watching helplessly. There is just one thing we can do and that is to grant humanitarian aid immediately in view of the present famine. Something has to be done about this, and the European Union is in a position to do it.
One thing has changed since last month's part-session, when we last discussed Zimbabwe . The G8 Conference was held in Canada, where the well-known NEPAD initiative was discussed, with reference to which it was stated that it was more or less up to the Africans themselves to guarantee such things as democracy and human rights, and that they need to exert pressure on the governments in Africa that fail to do so.
I would say that Zimbabwe's neighbouring countries now have a golden opportunity to show what last week's pledge in Canada is worth. They can bring pressure to bear on Mr Mugabe, and we can help them do this. These countries do receive aid on a large scale, and we could do something with this, but they would, in turn, have to exert pressure on Mr Mugabe so that the situation there changes.
I am in complete agreement with Mrs Maes regarding the situation in the Congo. Mr Mugabe has no business there and should leave that country at the earliest opportunity.
Mr President, ladies and gentlemen, whilst there are perceptible signs of hope in Angola, it has to be said that the situation in Zimbabwe is being made ever more desperate by that country's obstinate President, who is incapable of letting go of the reins of power even at the cost of his country's wholesale destruction, and is thereby reducing his people to a wretched state. I want now to quote a figure supplied today by the aid agencies, one that is especially appalling, even though it is only a snapshot. Of Zimbabwe's adult population, 33% are infected with the HIV virus. From day to day, between 2 000 and 5 000 people die of this scourge; there are already 900 000 orphans in Zimbabwe, and that too is a consequence of the unspeakable policies of Mugabe and the ZANU-PF. No longer is there either prevention or treatment. Poverty makes these people's misery even worse. In this country, which once possessed a system of medical provision that was an example to Africa, there are scarcely any medical facilities left, and what provision exists is far from covering the whole country. The reason for this is that the country's doctors and nurses have fled, the hospital system has collapsed and there are no more medicines.
These things are all consequences of a policy under which those with any hope for the future leave the country, and only the poor are left. The hunger there - the hunger that is spreading throughout southern Africa - is only partly a result of the drought and natural calamities that afflict such regions from time to time, but is man-made and used as a weapon.
There is a need here for Europe to exert really massive pressure in the hope that sanity will yet prevail. Any such pressure, though, in fact needs also to be applied to those who now openly declare to NEPAD that they are committed to promoting good governance, the defence of human rights and democratic values. If they seriously mean that, then they can demonstrate their credibility by speaking frankly to their neighbour Mugabe, withdrawing political support from him and making it clear to him that he is isolated on a continent that is finding its way out of wretched poverty while respecting human dignity.
'When my chickens continued to lay eggs, I was formally in breach of the law?, according to a white farmer in Zimbabwe. This neatly, and tragicomically, sums up the criminal madness of President Mugabe's land appropriations policy.
Criminal madness indeed, for how else can a government policy be described when it simply comes down to pure theft on a massive scale, with probably a huge famine around the corner? Mugabe's regime prohibits thousands of white farmers from continuing to work. In this way, it also leaves hundreds of thousands of black land workers and their families with no means of support. And this with the winter harvest on the fields ? Imagine too the improbable situation which white cattle farmers are facing thanks to Mugabe. Cows simply need to be milked.
To the power-mad President and his entourage, the country's white farmers and the opposition are all one and the same, and they are dealt with mercilessly, even if the country is heading for a humanitarian disaster. By the way, President Mugabe had the audacity to show up in all his glory at last month's World Food Summit in Rome.
At the same time, a Zimbabwean economic expert lamented that 'not one government in Africa has condemned this theft of private property?, rightly following that up by asking what trust the outside world can place in the New Partnership for African Development. This joint motion for a resolution faces all African leaders with the same pressing question. It thus calls for credible African action against Mugabe's reign of terror. I hope and expect that the Council, the Commission and the Member States will actually endorse this appeal.
Mr President, it is quite clear from the previous speeches that the situation in Zimbabwe is one of clear and total demoralisation amongst the people living there. President Mugabe has presided over the destruction of a once vibrant country. Not only that, but he has reduced what was once one of the strongest economies in Africa to the depths of despair.
While we all condemn this, we have stood by and watched his henchmen murder innocent white farmers and be rewarded by the President for their actions. Nobody should stand by and allow this to happen. Yet the world has stood idly by and allowed it to happen. That must not continue.
I agree with Mr Tannock when he says Zimbabwe should be removed from the Commonwealth. It should not be allowed to take part in the Commonwealth Games. But you will not resolve the problems of the long-suffering people of Zimbabwe by simply turning a blind eye and pretending they do not exist, nor by allowing President Mugabe to leave the country and attend conferences.
It is high time that strong sanctions were imposed. We should be prepared to help, and make clear that we are prepared to help a democratic Zimbabwe rebuild, because a democratic Zimbabwe could once again flourish in the African continent. I have no hesitation in saying that. Zimbabwe was once the bread basket of Africa. Zimbabwe was once a flourishing country and it could be again. But it cannot be if we stand by and pay lip service to a despot like Mugabe, who is not only destroying his country and his people, but ensuring that the aid that is given does not even reach those who really need it.
Mr President, could I draw your attention and that of the services to paragraph 12 of the proposed resolution? I would also like to ask the British MEPs to have a look at the text. Paragraph 12 of the Dutch text states that 'eist dat deze maatregelen de uitbreiding omvatten van de lijst van buiten de wet geplaatste individuen...? [demands that these measures include the extended list of individuals placed outside the law]. In my view, what is meant here is individuals to whom access to our territory is being denied because this is a reference to the sanctions. The French text states 'des personnes frappées d'interdiction?. This should, in my view, read: 'interdiction d'accès?. I do not have the English text here, but I think that these three texts relate to the same kind of sanctions, namely the ban on access to our territory in the European countries, in the EU countries. I should like to ask for these texts to be checked and for paragraph 12 to have the same scope in all language versions.
Mr President, like Parliament, the Commission is most concerned about the dangerous political situation and social polarisation in Zimbabwe.
Violence and oppression continue, the opposition has, to all intents and purposes, been crushed, civil society and an independent press no longer exist and, of course, there is the issue of the highly adverse impact of the land redistribution policy on food security, especially for the most vulnerable sections of the population and, may I say, for workers on large farm holdings.
The problem is the political and social crisis, the humanitarian disaster which is at the top of the Commission's agenda; as you know, the European Union undertook at the General Affairs Council in June to respond generously to calls by the United Nations for action on the humanitarian crisis in Zimbabwe and other countries in the area. In addition, the Union is pushing for the farm reform procedure to be revised in accordance with the guidelines in the proposal contained in the United Nations development programme.
The humanitarian crisis has taken on huge proportions. The Commission, for its part, has already set the procedure for responding to demands for food aid in motion and has earmarked a total of EUR 55 million for the area. These funds will be managed by the World Food Aid Programme and non-governmental organisations. We are, of course, doing the best we can, but we know from reports that the Zimbabwean government is making political capital out of the food crisis. We have emphasised in our contacts with the Zimbabwean authorities that aid must be given to everyone facing a humanitarian emergency, irrespective of their political persuasions, and we have reiterated the need for food to be distributed impartially.
Of course, numerous members referred to what we too have stressed, i.e. that Zimbabwe was a food-exporting nation and that the current food shortage is mainly the result of misguided policies and only due in part to the drought. If order to prevent a repetition of the crisis and the situation from worsening in forthcoming years, the government really must review its macroeconomic and sectoral policies, in order to get the country back on the road to a more stable economy and development.
The Commission accompanied the United Nations development programme mission to Zimbabwe to examine the farm reforms and expressed its wish to support transparent and fair reforms predicated on the needs of the poorer sections of the population. It also emphasised the particularly useful role which neighbouring countries can play by exerting pressure. However, in order to deal with this situation, priority has to be given to resolving the political conflict through negotiation, so as to put an end to the violence. Only if the rule of law is restored will there be any chance of changing the situation and resolving the pressing problems in Zimbabwe, which is why I should like to highlight the action we are taking to find a political settlement to the crisis, to contain the violence and support democracy.
After so many unsuccessful attempts at mediation and the deterioration in the situation in Zimbabwe, we understand that people are sceptical as to whether or not these initiatives will succeed. However, it is very important to understand the particular significance of contacts established between the European Union troika and the Southern African Development Community or SADC. The troika has tried to support international initiatives to manage the crisis in Zimbabwe. We need to give these efforts some time before condemning them. During the troika's mission, our partners in the SADC insisted that European Union sanctions had had the opposite effect. Even though we do not share this view, we need to seriously reconsider if our objective is to support regional efforts to deal with the crisis in Zimbabwe. The European Union imposed specific sanctions on 20 members of the governing party by refusing visas, freezing assets and suspending bilateral ministerial contacts. Because the dialogue has ground to a halt and violence continues in Zimbabwe, most groups in Parliament propose that the Council should impose further sanctions. The Commission realises that the Zimbabwean authorities are endeavouring to undermine the reliability of the ban on visas. However, the advantage of extending this ban to other people should be examined in relation to the damage which this might inflict on the Union's contacts with the SADC.
It is for these reasons that, come what may, we must continue to support the initiative of the Southern African Development Community and to monitor events and re-examine our policy towards Zimbabwe after the summer recess. Of course, our support for the people of Zimbabwe will continue under our programmes in the humanitarian aid sector.
The debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following sixteen motions for resolutions on human rights:
Sentencing of Grigory Pasko (Russia)
B5-0407/2002, by Mr Staes, Mrs Schroedter, Mr Lagendijk and Mr Turmes, on behalf of the Verts/ALE Group on the case of Grigory Pasko;
B5-0413/2002, by Mr Andreasen and Mr Thors, on behalf of the ELDR Group, on Grigory Pasko in Russia;
B5-0419/2002, by Mr Sakellariou, Mr Paasilinna and Mr Wiersma, on behalf of the PSE Group, on sentencing of Grigory Pasko in Russia;
B5-0426/2002, by Mr Oostlander and Mr Posselt, on behalf of the PPE-DE Group, on the condemnation of Grigory Pasko in Russia;
B5-0430/2002, by Mrs Frahm and Mr Schmid, on behalf of the GUE/NGL Group, on the case of the journalist Grigory Pasko;
Persecution of homosexuals (Egypt)
B5-0411/2002, by Mrs Boumediene-Thiery, Mr Piétrasanta and Mr Wuori, on behalf of the Verts/ALE Group, on human rights violation in Egypt;
B5-0412/2002, by Mr Hernández Mollar, on behalf of the PPE-DE Group, on homosexuals in Egypt;
B5-0416/2002, by Mr Van der Laan, on behalf of the ELDR Group, on homosexuals in Egypt;
B5-0422/2002, by Mr Cashman, Mrs Karamanou, Mr Van den Berg and Mrs Swiebel, on behalf of the PSE Group, on human rights violations in Egypt;
B5-0431/2002, by Mr Vinci, Mrs Eriksson, Mrs Uca and Mr Cossutta, on behalf of the GUE/NGL Group, on the persecution of homosexuals in Egypt;
Freedom of the press (Belarus)
B5-0404/2002, by Mrs Schroedter and Mrs Isler Béguin, on behalf of the Verts/ALE Group, on Freedom of the press in Belarus;
B5-0415/2002, Mr Andreasen and Ms Thors, on behalf of the ELDR Group, on Freedom of the press in Belarus;
B5-0420/2002, Mr Wiersma, on behalf of the PSE Group, on the freedom of press in Belarus;
B5-0424/2002, by Mr Belder, on behalf of the EDD Group, on freedom of press in Belarus;
B5-0427/2002, by Mr Sacrédeus, Mr Goodwill and Mr Posselt, on behalf of the PPE-DE Group, on freedom of press in Belarus;
B5-0432/2002, by Mr Marset Campos and Mr Sjöstedt, on behalf of the GUE/NGL Group, on the freedom of press in Belarus.
Mr President, we have a partnership and cooperation agreement with Russia, and are working on a comprehensive energy partnership with it, yet there are to this day still no democratic standards in Russia. There is still no room for either democracy or a free press to thrive. One touchstone for the rule of law in Russia is the case of Grigory Pasko, in which, as in so many other cases, the judgment is founded on secret military legislation, dating back to the Soviet Union and not even recorded in the country's own Ministry of Justice.
What did Grigory Pasko do? He did nothing more than was his duty as a journalist and a citizen. He demonstrated his public-spiritedness by photographing the illegal dumping of atomic waste. For that, Russia has condemned him, sentencing him to many years' forced labour. I consider it a scandal that Europe stands by watching such a thing happen.
A petition will be drawn up requesting that the court's judgment be reconsidered, but I do not get the impression that efforts within Russia will be enough to get this flagrantly unjust sentence revised. I therefore see it as a matter of urgent necessity that President Putin, who has expressed his willingness to let independent media into his country, should be taken at his word. I would like Mrs Diamantopoulou to tell the cabinet that I see it as one of the Commission's important responsibilities, in any planning involving Russia, to put human rights and fundamental democratic rights at the top of the agenda and, as a matter of prime importance, to demand an answer on this from the Russian government before moving on to intergovernmental discussions about energy.
Mr President, according to the Russian Constitution, the journalist Grigory Pasko would have rendered himself liable to punishment if he had withheld information on environmental issues or environmental disasters which might have endangered human life. That is what is stated in Articles 41 and 42, brilliant as they are, of the Russian Constitution. That, however, is something he did not do. On the contrary, he has continuously reported on the way in which the Russian Pacific fleet dumps nuclear waste and redundant weapons in the Pacific and so gives rise to an environmental disaster in the making. For having done so, he has been found guilty of high treason by a Russian military court and sentenced to four years' imprisonment. Everything took place behind closed doors, and seventy journalists were expelled from the courtroom. Last month, his sentence was confirmed by the Military Collegium of the Russian Supreme Court in Moscow.
It is deeply tragic for Grigory Pasko, and it is deeply tragic in terms of the situation in Russia where democracy and human rights are concerned. It shows that, in Russia, these are very hard times when it comes to freedom of expression and the principles upon which our European Union is based. This Parliament must clearly express our repudiation of laws and sentences which restrict the freedom of the press, and we must, here in Parliament, call upon the Council to give expression to our serious concern in the forthcoming meetings between the EU and Russia. The EU supports Russia economically and, in that connection, the Commission must be very careful that the projects we support comply with our demands for press freedom and the independence of the media and the courts.
Mr President, by their deeds rather than their words shall you know them - I agree with Mrs Schroedter that the case of Grigory Pasko will increasingly become a test case for whether or not Russia is working towards the rule of law, and thus an important test case for relations between Russia and the EU. I often get the impression that our policy on Russia is a successful combination of deceit and self-deception, in which one is not quite sure where the deceit ends and self-deception begins. We saw this at the NATO summit in Rome. We see it in the OSCE. We see it in the Council of Europe here in Strasbourg, and we see it also in relations between Russia and the EU.
There is constant talk about how Russia is well on the way to democracy, or even about how it is a functioning democracy. This has nothing to do with reality. We can see that in Chechnya, but we also see it very clearly in the fate of Mr Pasko, who has done the thing that the institutions I have mentioned are always talking about. He took a stand for freedom, democracy, health and public safety. He protested at the commission of a crime. He brought to light a crime that put people in danger and through which they would have been in even greater danger if the crime had not be brought to light, and, as Mrs Schroedter so rightly said, in doing that he did his duty.
It is now high time for us, too, at last to do our duty and say clearly that we stand behind Grigory Pasko, journalist and defender of citizens' rights. He has done us all a service, and we must stand by him in this situation in which his health and freedom are in the gravest danger, not only for humanitarian reasons, but also for the sake of the credibility of the European Union, for whose ideals of freedom he too has taken a stand, and for the sake of relations between the European Community and Russia, for no real partnership with Russia can succeed if, far from the rule of law in that country being strengthened, Russia is suffering further setbacks on the road to it. There have been major setbacks in recent years, and we must fear that what is left of democracy and the rule of law in Russia will be endangered if victory goes to those who want to make use of the Pasko case in a struggle for power within Russia, by which they want to demonstrate that the armed forces and the secret services are still in charge. That is incompatible with European principles, and so our credibility is also at stake.
The Commission shares the concern of this Parliament over the situation of Mr Pasko, whose conviction lacks some of the fundamental elements of independent and fair justice such as publicity. We hope that a speedy solution will be found by the appropriate Russian instances to remedy Mr Pasko's unfortunate personal situation.
Furthermore, the Pasko case sends a very worrying message of self-censorship to other journalists and media in general, the impact of which one cannot underestimate. In this respect, the second paragraph of the Joint Statement of the recent EU-Russia Summit in Moscow of 29 May states that it is a common goal to strengthen a society based on respect for democratic principles and human rights, of which the defence of freedom of expression is a fundamental element.
The EU has raised the case of Mr Pasko in the past in the framework of its intensive political dialogue with Russia. The Commission agrees that further diplomatic action is needed in view of the recent developments.
It is clear that the European Union will also continue to raise the more general issue of freedom of expression and editorial freedom in its political dialogue with the Russia Federation. In parallel, these issues will continue to be a priority in the framework of the European Initiative for Democracy and Human Rights (EIDHR), under which Russia is a core country.
Mr President, last year, Parliament discussed an Association Agreement with Egypt. The Association Agreement needed renewing. At the time, we expressed our concern in a resolution about the persecution of 52 men on account of their homosexuality. Twenty-three of these men were put behind bars, although the Egyptian government eventually partly granted the European Union's wishes by releasing twenty-two of them. My group, and I assume also the other groups in this House, are therefore shocked to hear that Egyptian law enforcement agencies are now once again bringing 50 of these men before the court for something in respect of which sentence has previously been passed on them. In doing so, Egypt is violating the rule of ne bis in idem - no second conviction for the same offence. This is, in principle, what Egypt too claims to subscribe to. A letter which Amnesty International has received from the Egyptian government further states that:
Mr President, I was first concerned with this situation when a constituent of mine sent me the Amnesty International report on the 52 men arrested on the Queen Boat nightclub in May 2001 for presumed homosexuality, satanist practices and offences against Islam. Europeans and women were spared from the charges. It is alleged that they were tortured by whippings, electrocutions and threats from dogs into signing confessions of being homosexual. Allegedly many were not homosexual but just enjoying the western culture of drinking alcohol and dancing. Motivation for the arrest was in part to appease anti-western sentiment and distract the people from the government's economic problems at the time.
In the initial trial in November 2001, 25 were sentenced to jail terms, but the government has decided on a second retrial of its so-called perverts. A number of irregularities were apparent in the first trial. The Egyptian press law prohibits the publication of details in on-going investigations which might prejudice the trial outcome, which was blatantly disregarded with the publications of stories of alleged homosexual orgies, gay weddings and the identity and pictures of all the defendants. The law does not prohibit homosexual acts, only "habitual debauchery", of which there was scant evidence. The men were tried by a state security court rather than a regular court and forced medical examinations were carried out, clearly against the Universal Declaration of Human Rights.
It is clear to me that a retrial is a breach of the double jeopardy interdiction of the International Covenant on Civil and Political Rights and also the spirit of Article 2 of the EU-Egypt Euro-Mediterranean Agreement on respect for human rights.
Commissioner Patten replied to me, as did the UK Foreign Office Minister Bradshaw, expressing concern and willingness to monitor the situation, which this House is raising with concern again today.
Regarding the previous debate, I would also like to ask Commissioner Diamantopoulou to use all available means to keep up the pressure on Zimbabwe.
Mr President, the day before yesterday saw the commencement of this trial in Cairo of these 50 men accused of homosexuality. We Liberals would like to protest strongly against this trial on several grounds. We always condemn discrimination and injustices against people on the basis of homosexuality, ethnicity, gender, religion, etc.
What is more, homosexuality is not illegal according to Egyptian law. Even so, these men risk harsh punishment. In addition, they have already been through a first trial, as several colleagues have already pointed out. A second trial contravenes all legal principles.
We Liberals would like to remind everyone of Article 2 of the EU-Egypt Association Agreement. We refer constantly to this article on respect for human rights. Is it not time, Commissioners, to take this article seriously and find the means to make it useable, allowing us, in certain cases, to bring countries contravening Article 2 to their senses or at least to implement sanctions against them? I am counting on the Commission to protest in the strongest possible terms against this trial.
Mr President, I rise with a heavy heart because it is never a pleasant duty to speak about human rights abuses. It reminds us that individuals throughout the world, because they are different, because of where they were born, to whom they were born, are not given those universal freedoms that we so often take for granted.
The heavy heart is also because I am a friend of Egypt. I recognise the importance of Egypt and hold the Egyptian Government, President Mubarak and the Ambassador to the European Union in the highest regard. But when it comes to human rights abuses, if we are selective in the application of principle, then we lay this House open to the charge of hypocrisy.
What do we ask? We ask for simple human rights: the right to a fair trial, the right to freedom of thought, conscience and religion, the right to freedom from torture and cruel or inhuman treatment, the right to privacy, the right to equality before the law and we reaffirm also Article 14.7 of the International Covenant on Civil and Political Rights which has been mentioned today.
Let me say personally - I am not speaking on behalf of my group - that, as a gay man, if I had been born in Egypt or somewhere else, because I was different, because of the people with whom I associated, or because I declared myself publicly, I could have every single one of the human rights I have mentioned taken away from me. Look at me. I am human. I bleed. I laugh. I cry. We are each of us exactly the same, but strangely others find a difference to deprive us of our human rights. Therefore to do nothing is to condone human rights abuses wherever they occur. To look the other way is to throw away our own rights and our claim to call ourselves civilised.
I call upon the Egyptian President and the Egyptian Government to do the right, just and proper thing and to release the men in question.
Mr President, the first part of our resolutions generally comprises a list of old resolutions or international conventions. On this occasion, however, the contents of this list are very important. The first document cited is the Universal Declaration of Human Rights of 1948, which we should always use as a guide; Article 2 of the EU-Egypt Euro-Mediterranean Association Agreement, which is still to be ratified, is also cited. When this document is ratified, we will probably have to maintain some influence over the handling of the case in question. The same applies to section 6 of last year's resolution, which clearly expresses our feelings on the matter and demands that the Egyptian authorities free those persons who were then imprisoned. There is also the analysis of Egyptian legislation, which shows that homosexuality is not a crime there.
In accordance with all these considerations, we agree with what the resolution says, in other words, account must be taken of these rights: the right to freedom of thought, conscience, religion, sexual inclination, the right to privacy and equality before the Law.
Mr President, in Europe, over the past few days, large, so-called 'gay pride? demonstrations have been held. In my country, specifically in Madrid, 250 000 people demonstrated peacefully in an enthusiastic, tolerant demonstration that is worthy of praise. We must therefore, in a way that expresses our utmost respect, convey this sentiment and the rights of these people to the Egyptian authorities..
Mr President, a person's right to choose freely and express his or her sexuality without fear is a fundamental human right which Egypt is denying its citizens, despite the international outcry. If the Islamic community really does want dialogue between cultures, then the first thing it has to do is to start a dialogue on the understanding of sexuality, so that people can stop being pilloried for allegedly offending public morals.
The recent report by Amnesty International describes the misery of thousands of people being persecuted and tortured because their real or supposed sexuality is perceived as a threat to the established order. In over 70 countries, homosexual relations qualify as a crime, sometimes even attracting the death penalty. But even in the European Union, Commissioner, we need to widen the legal basis of anti-racism legislation to include sexual orientation, as required under Article 13 of the Treaty of Amsterdam.
In this sense, we should welcome the decision by the Greek Minister of Justice to abolish Article 347 of the Criminal Code discriminating against homosexuals. We trust that the Egyptian government will do likewise and will immediately release its citizens being held in jail on charges of homosexuality.
Mr President, let us remember that Egypt is one of the great ancient civilisations. It has always been a pillar of culture and progress since ancient days.
Today, its recent former foreign minister is Secretary-General of the Gulf Cooperation Council. Egypt is primus inter pares in perpetuity in the Arab League. Yet we have these most unfortunate men charged with an offence that we in the European Union cannot accept as a matter of anything other than rank discrimination. In the light of the European Mediterranean Partnership that we have, we speak as friends of Egypt, because indeed Egypt today is still one of the foremost defenders of democratic rights and guarantees of democracy and human freedoms in the entire Arab world. We respect its culture, its background, its history, its religion. But still, as friends, and, in most particular, because of our deep profound partnership with Egypt, we ask it to think again.
Today, in supporting this important resolution, we call upon the Council and the Commission to speak for Parliament in asking the Egyptian Government to think again.
Mr President, I am going to reply on behalf of Mr Patten: It is a fortunate coincidence that I was the Commissioner who had the opportunity to propose this legislation two years ago in Parliament. Now, finally, we have the adoption of the anti-discrimination legislation at European level. It was the first time that we agreed at European level that there should be no kind of discrimination in employment on the grounds of sexual orientation.
This case is not a matter of discrimination; it is a matter of fundamental human rights.
The European Commission closely followed the case of the 52 men arrested in the so-called Queen Boat affair and the conduct and the outcome of the case raised several issues of concern. The Commission was especially troubled by the use of National Security legislation, with no right of appeal for the 23 imprisoned men, and by the inflammatory language used at the trial and in the media, which undermined official Egyptian claims that the men were charged primarily for debauchery rather than sexual orientation.
Egyptian President Mubarak has recently ruled that all but two of the 52 men arrested in the Queen Boat case should not have been tried in the Security Court and their case will now be reheard in a misdemeanour court. A decision on the referral is expected to be given on 16 July. This is an important and potentially positive development, although its impact is mitigated by the possibility that even those acquitted in the first trial will be retried.
The European Commission will continue to follow the Queen Boat case and other similar prosecutions. The European Union's concerns have already been communicated to the Egyptian authorities through the normal channels and will be reiterated if appropriate.
The European Union is committed to the defence of human rights and condemns the prosecution of individuals or groups for their sexual orientation. This commitment is integrated into the European Union's external policy as a matter of principle and in the form of concrete measures and actions.
At a global level the European Union supports the protection of human rights by grants to civil society groups and non-governmental organisations through the European Initiative for Democracy and Human Rights. At a bilateral level, the Association Agreements increasingly govern the European Union's relations with third countries and require that such relations "shall be based on respect of democratic principles and fundamental human rights as set out in the Universal Declaration of Human Rights".
The recently signed European Union-Egypt Association Agreement contains such a clause and respect of human rights is explicitly identified in the text as an "essential element" of this agreement. The Association Agreement with Egypt provides an important additional forum for both parties to discuss issues of human rights and democracy.
Mr President, the great deterioration in the situation in Belarus is manifested, among other things, by its presence among the topical and urgent subjects of major importance two part-sessions of this House in a row. That really is exceptional, as this item on the agenda is otherwise much more diverse. It is quite incredible how the autocratic Mr Lukashenko keeps on believing that he can get away with things in Belarus that would be permitted nowhere else in Europe and allowed nowhere else in the area covered by the OSCE. It is quite clear to my mind that he has lost his grip on reality. The tragedy of the situation in this country, and of the developments occurring in it, is exemplified, in the area of freedom of opinion, by the fact that opinion surveys now have to be cleared by the government, with checks having to be carried out on who is commissioning them, how they are funded and how they are run, and a government commission demanding corrections to their results.
To take another example, our delegation in this Parliament received a letter from the Ambassador of Belarus dictating to us what we are to do with our agenda. Perhaps he can do that with his own parliament, but we are freely elected deputies and still decide on our agenda ourselves. That only goes to show in what sort of situation Belarus' parliamentarians find themselves. We are submitting this resolution at a time when the question is being raised within the OSCE as to whether or not Belarus' Parliamentary Assembly is to be recognised. I do not believe that it can be recognised, as it is not freely elected.
Mr President, whereas, in the rest of Central and Eastern Europe, considerable progress has been made when it comes to freedom of the press, matters have, as we have mentioned, taken a wrong turn in both Russia and Belarus. As the Commissioner said earlier, these retrograde steps are in danger of having a harmful effect upon developments in the rest of the region. It is deeply worrying that, in recent years, an average of ten journalists per year have been murdered in the two countries. They have typically been journalists in the process of investigating events which those in power did not want to be discovered. The authorities rarely have much desire to throw light on such matters. Parliament should support the recommendations by the International Federation of Journalists, or IFJ, which rightly points out that there is a need for the international community to be much more vigilant in monitoring and protesting against the infringements of press freedom that take place. That applies when. through legislation, governments attempt to prevent the operation of independent media that are critical of them, as happened, for example, with what was termed an 'information law' in Belarus. It also applies when, in specific cases, governments restrict the freedom of the press, as happened, for example, in the case of the journalists Nikolai Markevich and Pavel Maozheiko who took the liberty of criticising President Lukashenko during the presidential election campaign in Belarus and were given severe sentences as a result.
We have clearly expressed our rejection of laws which restrict the freedom of the press, and we must protest against specific infringements of press freedom wherever in the world they may occur, including Russia and Belarus. We must step up our monitoring of what is happening in those two countries when it comes to pluralism and freedom of the press. Over and above that, the international community should also do a very great deal more to support projects aimed at promoting the professionalisation of the media through the training of those who work in the industry and through giving the industry's organisations a more significant role in democratic development.
Thank you, Mr President. I share Mrs Schroedter's view that it is actually regrettable in itself that, within the space of one month, we are having to talk about Belarus twice in the plenary session. This is a bad advertisement for that country.
Last time, we discussed the problems surrounding the OSCE mission in Minsk and its closure by stealth. This problem has still not been solved. Up in the gallery, we have Mr Carpenter, one of the diplomats who has left Belarus and with whom we had a talk this morning, and Mr Stakewitz, one of the opposition leaders in Belarus, and I think we ought to give them a warm welcome here.
Again, there is talk of a number of incidents relating to freedom of press. Old times persist in Belarus. This is on top of our own experiences. Everything we do there and try to do in tandem with the OSCE and the Council of Europe is often misrepresented in the state media, which always ends up with me, the chairman of your delegation, being alleged to be a NATO spy. This is indicative of the climate in that country. My invariable response is that I am a spy for democracy rather than for NATO, even though I form part of the NATO delegation.
I do not want to say too much about freedom of the press; our resolution is crystal-clear. As far as solutions are concerned, I should like to call on the Council and the Commission to try to engage in more dialogue with Russia about Belarus. The Russian Federation has an enormous impact on that country and has, so far, refused to help us bring pressure to bear on the Lukashenko regime.
Relations between the EU and Russia, and between Russia and NATO have improved considerably, but we ought to use these to galvanise Russians into bringing about greater democratic involvement in Belarus.
The criticism is sometimes levelled at us that, with our policy and our resolutions, we are trying to isolate Belarus, and that this is only playing into Lukashenko's hands. Although I am sensitive to this criticism, I think one could claim that Lukashenko is mainly isolating himself and that we are actually waiting with bated breath for a sign on his part, an essential concession to democracy, so that we can respond by opening up a gateway for his country. After all, we are keen to do something together for Belarus; there are plenty of problems to solve together, but this should be made possible by the regime in Belarus itself.
Mr President, President Alexander Lukashenko of Belarus cannot handle any criticism. The sentencing of two editors of the independent weekly Pagonya once again provides unfortunate proof of this. Their punishment - a number of years in a labour camp -is intended to silence all the critical voices in that country.
The take-over of various Belarussian literature magazines, masterminded by the Ministry of Information, serves the same purpose. Nearly all their editors-in-chief were dismissed at the same time. A number of those who replaced them immediately announced slavishly that they would no longer publish any work by journalistic critics of the apparently untouchable Belarussian Head of State.
Parallel to this, the authorities in Minsk are working towards ever tighter government control on people's basic constitutional rights. Two recent examples illustrate this recent development. A special control committee for 'political-social' surveys has been set up, which is most certainly behind the publication of President Lukashenko's painful popularity figures (just 30% in April 2002).
In addition, a revised 'Law on faith and religious organisations? is threatening to drastically limit freedom of religion. This led this week to an urgent appeal by the Protestant church leaders to Lukashenko to intervene and to enter into a dialogue with them.
This is why I urge the Council, the Commission and all Member States, on the basis of paragraph 6 of the present joint motion for a resolution, to give our unqualified support to this church initiative.
Another personal comment on the motion for a resolution concerns the provision of specific support to the independent press in Belarus, which, although very much in the official firing line, could be afforded solid backup by cooperation agreements with western newspapers. I would gladly commend the plan and funding of this option to the Council, the Commission and EU Member States in order to protect the fundamental rights of the people of Belarus.
Mr President, three weeks ago the European Parliament was highly critical of Belarus' closure of the OSCE office. The fact that its top official Andrew Carpenter, who has been deeply involved in democracy and human rights in this European state, failed to received an extension to his visa in practice meant the closure of the office.
Now we are once again lamenting the infringement of human rights in Belarus, injustices against journalists, dissidents, people who are subjected not only to trial and serious prison terms but who are also violated, degraded and sidelined from official society. People have actually lost their lives in the fight for democracy in Belarus. This is a further expression of the lack of faith in the political and popular legitimacy of the country's own regime.
The Commission, represented here by Commissioner Diamantopoulou, must now seriously review the European Union's strategy with regard to Belarus. The country is, and has long been, isolated. We must not give an inch in our demands regarding human rights, but we must, at least at a lower technical level, open a dialogue with Belarus. Despite everything, it is a European state. It is a neighbour of Latvia, Lithuania and Poland, of the enlarged EU. A new strategy is required.
Allow me to mention a few points which may serve as suggestions for such a strategy. Firstly, no one person, namely President Lukashenko, can stand in the way of a whole country of ten million inhabitants. These people must be given a European vision, must be given hope of a different future. Secondly, civil society must be strengthened and local elections in Belarus prioritised as an expression of strong grassroots involvement in democracy in this country. Thirdly, election rules in the country must be more open and create greater confidence that elections actually are reliable and fair, which has not previously been the case. Fourthly, we in the EU must act in such a way as to avoid strengthening polarisation in Belarus. We must support democracy but without splitting the country. Fifthly, we must continue in our single-minded fight for human rights. Belarus may once again crop up under topical and urgent matters in the European Parliament in September. Sixthly, we must remind Belarus and President Putin that they have a responsibility within the framework of the union with Belarus to stand up for human rights in this country.
Mr President, for centuries, Belarus tended to see itself as part of Central Europe and had a close relationship with what is now our Community, but the twentieth century dealt it some appalling blows. First there was the imperialism of Greater Russia, then Stalinism had a particularly cruel effect on it and on the Ukraine, then came Nazi occupation with its crimes - for the war affected White Russia particularly badly - then renewed Soviet colonialism, Chernobyl, the effects of which were particularly felt there, and now, at length, Mr Lukashenko. Mr Lukashenko is a scourge on this country, and has become - thank God, one has to say - a figure unique in modern-day Europe. Since Milosevic fell from power, Mr Lukashenko has in fact come across as a relic of an age which has - thank God - come to an end. It is precisely for that reason that we must do everything possible to support Belarus' democracy movement, which has been suppressed, to act to bring about the release of persecuted journalists, and intervene in defence of the rule of law, democracy and freedom of opinion. We are dealing with one of the last tyrannical regimes in Europe, which must be overcome by peaceful, democratic and lawful means.
I therefore consider it right that we turn our attention to this country a second time within a very short period, and we will not cease from doing so until this country is in actual possession of the things we enjoy, namely democracy and the rule of law in accordance with European standards, until this country has also returned to the community of free European peoples. In real terms, this involves us supporting civil rights campaigners, supporting - as Mr Belder pointed out - the independent media, and making it our concern that the spirit of freedom should not be smothered by tyranny, but that that same spirit of freedom should prevail in Belarus as elsewhere.
Mr President, the right to freedom of expression and the right for journalists and the media to scrutinise power and social development are taken for granted by those of us living in countries with deeply-rooted democratic traditions. These rights are not as obvious in every country in our world.
In Belarus, for example, those who put forward a view different to that of the governing powers are persecuted. People who follow a political line different to that of the government are subject to reprisals. Nor is there any freedom of the press in Belarus. Journalists and the media are prevented from critically scrutinising and reporting on both domestic politics and the outside world.
There are powerful reasons for strongly condemning the way the Belarus regime handles freedom of expression and freedom of the press. It is important that all democratic institutions are assisted in work to strengthen the independent press in Belarus. Therefore, I welcome the fact that Parliament is once again training the spotlight on the situation in Belarus.
The situation in Belarus regarding democracy and human rights is of the greatest concern to the Commission and the Member States. In principle, Belarus should be among our most important partners: it will be a direct neighbour after enlargement, and is a main line of communication between the EU and Russia. However, the systematic suppression of opposition elements, including a number of 'disappearances?, the lack of democratic checks and balances and the treatment of the media have led us to freeze relations. We have indeed, as recommended in some of the motions which have been put down today, warned the Belarussian authorities that they cannot expect any change in that situation unless they take clear steps towards respect for human rights and democracy and introduction of the rule of law.
The treatment of journalists and authors in Belarus is scandalous. The practice of preparing lists of writers which should not be published reminds one of times we all believed were over. They are in total violation of OSCE and European standards. We are also deeply concerned about the closure of the newspaper Pagonya, already mentioned by two Members of Parliament, and the sentencing of its editor and one of his collaborators, as well as the charges against the editor of Rabochy. These men had all been accused of slandering the president during the electoral campaign last year.
Belarus refuses to cooperate with the OSCE, which it has accused of meddling in its internal affairs. We strongly believe that the OSCE should continue to maintain a presence in Belarus and should actively assist the country to implement the obligations it took on in acceding to the OSCE.
The Commission will continue to stress that Member States should not make concessions to, or deal with, the Belarussian Government unless and until there is a fundamental shift in its attitude. At the same time we should be ready to respond if and when that shift takes place, while continuing to use our instruments to support civil society and people-to-people contacts. Both Tacis and the European Initiative for Democracy and Human Rights (EIDHR) are active in these fields.
I also have no doubt that the EU will continue to raise the cases of individuals, including these journalists, opposition politicians, and academics like Professor Bandazhevsky.
The debate is closed.
The vote will take place at 5.30 p.m.
The next item is the debate on the following 5 motions for resolutions:
?5-0421/2002 by Mr Linkohr, Mr Medina Ortega and Mrs Izquierdo Rojo, on behalf of the PSE Group, on the serious incidents in the city of Buenos Aires;
?5-0428/2002 by Mr Andria and Mr Posselt, on behalf of the PPE-DE Group, on the situation in Argentina: economic, institutional and social crisis;
?5-0433/2002 by Mr Marset Campos, Mr Di Lello Finuoli, Mr Miranda and Mr Jové Peres, on behalf of the GUE/NGL Group, on repression in Argentina;
?5-0434/2002 by Mr Gasòliba i Böhm, Mr Sánchez García and Mrs Marieke Sanders?ten Holte, on behalf of the ELDR Group, on the situation in Argentina;
?5-0435/2002 by Mr Lipietz, Mr Mayol i Raynal, Mr Nogueira Román and Mrs Frassoni, on behalf of the Verts/ALE Group, on the situation in Argentina.
Mr President, we should in fact have addressed the Argentina crisis last January, when it was at its crucial point, but the changeover of duties prevented this.
The Argentine situation has improved since December, but we are still faced with tremendous difficulties. A few days ago some incidents took place, in which two people were killed and dozens wounded. Yesterday, the President of the Argentine Republic, Mr Duhalde, announced that the elections would be brought forward to May instead of October.
In any event, when we address the problem of Argentina in these institutions, we should refrain from lecturing. Naturally, I do not think either Parliament or the institutions of the European Union as a whole are in a position to lecture. In particular, it is difficult to do so in the case of a country like Argentina, which has been the prize pupil of the International Monetary Fund and which we have often praised for following this type of policy. The pupil, however, was not as good as it appeared: there has been an excessive accumulation of public debt, uncontrolled public spending and now, as a result, the financial system has collapsed.
I think it is difficult to recommend doctrinaire solutions. On the one hand, I do not think that going back to old recipes of replacing imports, or old recipes of dependency theories, solves anything. They might satisfy us intellectually, but they do not solve anything. Of course, it is equally untrue that the solutions devised at Davos, the solutions of the gospel of neoliberalism, have led the country towards a solution.
I think we need to look for a far more pragmatic solution. There are countries in Latin America which, albeit with difficulty, are overcoming these problems. The best example of this is Chile, but Brazil, under Fernando Enrique Cardoso, also seems to be coping under difficult circumstances. The most important thing is for the European institutions to instigate aid to Argentina, which is a democratic country, with freedom of the press, a high level of culture and excellent economic, commercial, political etc. relations with our Union. We should consider similar aid to that given to Turkey. In Turkey's case it is possible that this aid may have influenced its role as a strategic country in the Middle East. Argentina may not be in a strategic area, but if we do not help Argentina, there is a danger that the rest of Latin America might follow in its footsteps.
From my point of view and that of the Group of the Party of European Socialists, therefore, the important thing now is not to provide solutions or recommendations, but to ensure that the European institutions and our Governments take action to support this economy and this country which, given the close relationship it has with us, deserves our backing.
Mr President, I welcome the debate taking place in this Chamber. With reference not to January, when the crisis started, but to the fact that I have been trying to get this resolution debated for over two months with little success, I feel that the very nature of urgent debates must be reviewed. Indeed, whether we achieve much or little depends on the speed with which decisions are taken and recommendations laid down.
The situation in Argentina is certainly awkward and sensitive. It is awkward in that all economic or financial mechanisms are effectively frozen. In particular, it is absolutely impossible to withdraw money from a bank deposit except by means of credit card transactions, and these transactions carry the obligation to replenish the reserve. A deposited sum can therefore not be used in any way. Extremely dubious options have, moreover, been provided for the purchase of three- or ten-year bonds but the yield or redeemability of these is uncertain. In any case, it is worth pointing out that it would be absolutely impossible to survive on the yield from these bonds.
There is something else I would point out to Mr Medina Ortega, and that is that, rightly or wrongly, where Argentina leads other countries follow: it is seen as an example. There is therefore a possibility that Uruguay, which is already in a similar situation - not to mention Chile and Brazil - might follow Argentina's bad example.
Lastly, I would like to stress that it is extremely difficult to draw up proposals. Indeed, the resolution seeks purely to stress the fact that there is a crisis. It is up to the International Monetary Fund to make a quick decision as to whether to provide aid to the Argentinean crisis and the Argentinean State. One initial step towards resolving the crisis could be to propose once again the creation of an export circuit, specifically a credit card circuit, which must not just be virtual but provide the possibility for people to use their own funds within the bank circuit.
Mr President, unlike three of the Parliamentary groups, we did not sign this resolution because we believe it does not tell the whole truth about what is happening in Argentina - although this is difficult to do through a resolution, I admit - and it seems rather weak. The best example is recital H, which states: "whereas the violent incidents in Argentina that have claimed victims stem from the serious economic and social plight of the country [...], and from the fact that over 40% of the population is out of work". This is true, but it is not the whole truth, because the victims were caused by military suppression and two real people, with first names and surnames, have died, while more than 90 have been injured, and, moreover, the police shot their way into the headquarters of the United Left Party. In other words, poverty, unemployment and the serious crisis situation are not the whole story.
The resolution calls on the World Bank and the International Monetary Fund to provide aid to help Argentina weather the crisis, but says nothing about the conditions required for this to happen. Our amendments point out that Joseph E Stiglitz, former Vice-President of the World Bank, states that market deregulation, financial speculation and flight of capital are contributing factors to this crisis, in addition to any errors that might have been made by the Argentineans.
Mr President, a country as wealthy as Argentina has no right to leave the majority of its population in poverty. We must therefore help it to overcome its crisis, but only insofar as this is necessary.
Mr President, Argentina is in crisis, and when Argentina cries, the whole of the Americas are concerned, as, I believe, Europe is too. Not just because Argentina is a favoured partner of the large trade bloc that goes by the name of Mercosur, but also because of its strong social and cultural links with old Europe.
I am afraid we are discovering, through some worrying facts, that the political and economic populism of this wealthy republic does not have a happy ending. The winds sown by certain governments are now being felt by Argentinean citizens, with the disastrous results of the economic whirlwinds we are currently seeing. That is why the European Parliament is calling for international solidarity to try to help these citizens of the southern cone of South America to come up with an appropriate economic policy. We must help a people which, in desperation, lives with and bears the consequences of damaging former government policies, on a daily basis.
Our contribution should be to work towards social stability in Argentina and the economic recovery of its people, because what is good for Argentina is good for everybody.
Mr President, I agree with what Mrs González Álvarez has said. We need a proper debate on this and not just an urgency. This is a crisis that risks spreading to the rest of the economies of Latin America. The crisis is to a large extent the co-responsibility of the IMF's and the World Bank's irresponsible and crazy lending policies. Argentina was for a decade their favourite pupil, opening up the markets, putting money into financial speculation instead of productive investments and increasing the debt enormously. The dollar/peso parity, provided for through a change in the constitution, made exports far too expensive and therefore killed off the exports sector.
We would like to see a huge aid package for social and productive investment, debt cancellation and a tribunal for those who were accomplices in buying out the country. This is a country that used to be the richest nation in Latin America and No 6 in the world! We should also be concerned about the actions of some Europeans. The Spanish are reclaiming the money they put in through their investments by buying up the electricity, water, banking, telecom and airline sectors.
A thorough investigation of the crimes is essential, with those responsible being brought to justice. In the last week alone there has been excessive and violent repression by police, including the use of firearms. Two demonstrators have died, 90 people have been injured and 150 people have been arrested. There was also a raid on the headquarters of the United Left Party without even a court order. These issues need to be addressed and those responsible brought to justice.
The European Union needs to distance itself from the neo-liberal economic programmes that are being provided. We must reject the IMF's and World Bank's recipes.
Mr President, at the turn of the nineteenth and twentieth centuries, there were shiploads of Europeans wanting to emigrate from Europe to Argentina. Visiting Buenos Aires today, what you experience is a fascinating mini-Europe. The peoples of Europe are united there in all their cultural richness and live peacefully together. The position is reversed today, a century and, in some cases, fifty years later, with long queues of Argentineans of European origin forming in front of the European embassies in their desire to emigrate to Europe. This is symbolic of the success of Europe and of European unification, but is also, alas, an indication of Argentina's failure. I have to say, as someone who loves and values that country beyond all measure, that this is something that we as Europeans must regret, and something that requires that we offer our help in a spirit of solidarity.
I do believe, though, that Mrs McKenna is oversimplifying matters with her references to international institutions such as the World Bank and the International Monetary Fund. It must be clear to us that Argentina is a country which really is flowing with milk and honey. It has meat, honey, milk and wine - all of it of the highest quality and available in abundance. Argentina's agriculture could feed Europe as well as its own people. Argentina has oil and natural gas, exports energy and, with its ideal conditions, is one of the richest countries in the world. That such extreme social tensions should have come about in this country - I really have seen urban areas ablaze, burning tyres on the motorways, blockades and riots - simply has to be primarily attributed to the lamentable fact that Argentina has a political system that does not work, that is inefficient and corrupt and gives rise to enormous costs. For example, in poor provinces such as Misiones, the members of the provincial legislature earn more than an MEP. I do not begrudge anyone their salary - that is not the point at issue - but Argentina has an enormously inefficient system, and if it does not sort out its home-grown problems itself, as its neighbour Brazil has made a start on doing, then we Europeans can do nothing either. We must help others to help themselves.
Mr President, your uncontrollable, uncontrolled and faltering economy has bled Argentina dry; 50% of the population has fallen below the poverty line, there is mounting anger within the working population which, without work and largely deprived of benefits, is reduced to scavenging rubbish dumps. The only response that Argentina's leaders have found is to shoot on unemployed Argentineans who were taking part in demonstrations, killing two youths and injuring hundreds of people.
What is happening in Argentina is appalling, all the more so because this country, which was not even one of the world's poorest, was plundered for years by large American - and European - corporations, which enjoyed a booming trade whilst running this country into the ground. Although the majority of the population is bankrupt, a rich minority, be it Argentinean or foreign, continues to grow richer.
The only thing that the joint resolution finds to say, apart from some vague turns of phrase condemning the economic, political and social crisis as if it were a natural disaster, is to protest against the attack on the right to property and to call for action from the Argentine Government to enforce respect for the fundamental right to property of local savers and foreign investors. In our view, this amounts to saying that those who do not have property or investments therefore only have the right to die, and Parliament will not even utter a word of protest.
We would have voted for a motion for a resolution by the Confederal Group of the European United Left, which at least condemns the police's brutal repression. We utterly reject the joint resolution.
The Commission regrets the acts of violence which occurred in the city of Buenos Aires.
The Commission agrees that the deep root of these acts lies in a monetary crisis, which transformed itself into a commercial and economic crisis (sharp fall in trade, investment and GDP), deteriorated into a social crisis (unemployment, poverty and social exclusion) and is ending in a crisis of confidence in the national institutions.
It is very complicated to analyse the reasons for the crisis in a resolution or discussion in Parliament, but on the other hand it is very easy to blame the international organisations.
The measures linked to the so-called "coralito", the peso/dollar parity introduced by law, and the resulting lack of any room for manoeuvre on monetary policy, among other examples, do not correspond to the IMF recommendations.
Now there is a need for reforms. The reforms that Argentina has to carry out are necessary not only to obtain help from the IMF, but more importantly to get the country moving again. What is needed is to win back citizens' confidence in the democratic institutions, to win back the confidence of economic actors in the stability and credibility of law and order, and, in particular, to restore the credibility of the financial system.
The European Union and its Member States have already tried to help Argentina in the different international organisations, including the IMF and the last G8 Summit. The Commission, in particular, has a very firm idea of what to do. Something that would undoubtedly help Argentina is deeper integration of the Mercosur countries and the European Union is making an effort to accelerate its negotiations with Mercosur. To this end, Commissioners Lamy and Patten will hold a meeting with the Mercosur ministers on 23 July in Brasilia. The negotiations between Mercosur and the European Union will undoubtedly help promote internal cohesion in Mercosur that will in turn help Argentina.
In terms of traditional cooperation, the financial resources that we have at our disposal are disproportionately low compared to the problem we are debating. However, our country strategy paper has identified the fight against poverty and institutional support as the two main priorities.
The debate is closed.
The vote will take place at 5.30 p.m.
Mr President, I should like to table an oral amendment. This would be a new sub-paragraph 7(a) as follows: 'Welcomes the recent announcement by President Duhalde with regard to bringing forward the electoral process by six months to spring 2003, in order to reinforce democratic legitimacy?.
I declare the session of the European Parliament adjourned.
The Irish government has published the wording of the question which is to be submitted to Irish voters for the purpose of ratifying the Treaty of Nice by way of referendum. I believe the inclusion of an article which would prohibit Ireland entering into a common EU defence policy is a tactical mistake and it shows a clear misunderstanding of why Irish voters rejected the Treaty of Nice in the previous referendum. A survey examining the attitudes of those that opposed the Treaty revealed that 'fear of loss of power influence and money' rather than the issue of neutrality were the major factors.
Furthermore, this decision by a government led by a Fianna Fail Taoiseach is a betrayal of the European idealism of his predecessors as far back as Sean Lemass who indicated that Ireland would be willing to participate in a common EU defence policy.
It is also in marked contrast to the previously stated remarks of Foreign Affairs Minister Brian Cowen in the Irish Examiner of the 3rd July 2000:
Instead of pandering to eurosceptics within his own party, such as Minister O'Cuiv, and eurosceptics outside it, he should be giving decisive leadership instead of further confusing the voters.
(Abbreviated in accordance with Rule 137 (1) of the Rules of Procedure)